Exhibit 10.48

AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT

By and Among

MezzCo, L.L.C.

and

The Mezzanine Investors

named herein

and

the other signatories hereto

Dated as of November 30, 2006

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I - DEFINITIONS

 

2

 

 

 

Section 1.1 Construction of Terms

 

3

Section 1.2 Number of Interests

 

3

Section 1.3 Defined Terms

 

3

Section 1.4 Accounting Terms

 

11

 

 

 

ARTICLE II — REPRESENTATIONS AND WARRANTIES

 

11

 

 

 

Section 2.1 Representations of the Securityholders, the Individual Investors and
BH/RE

 

11

Section 2.2 Representations of the Company

 

11

 

 

 

ARTICLE III - RESTRICTIONS ON TRANSFER; CO-SALE; DRAG ALONG

 

11

 

 

 

Section 3.1 Restrictions on Transfer

 

11

Section 3.2 Co-Sale Option of Mezzanine Investors

 

11

Section 3.3 Drag-Along Obligations

 

11

Section 3.4 Contemporaneous Transfers

 

11

Section 3.5 Assignment

 

11

Section 3.6 Gaming Restrictions

 

11

Section 3.7 Prohibited Transfers

 

11

Section 3.8 Replacement of Unsuitable Securityholder

 

11

Section 3.10 Gaming Authorities and Gaming Approval

 

11

 

 

 

ARTICLE IV - RIGHTS TO PURCHASE

 

11

 

 

 

Section 4.1 Right to Participate in Certain Sales of Additional Securities and
Indebtedness

 

11

Section 4.2 Assignment of Rights

 

11

 

 

 

ARTICLE V - REGISTRATION RIGHTS

 

11

 

 

 

Section 5.1 Piggyback Registration Rights

 

11

Section 5.2 Parent Registrations

 

11

Section 5.3 Other Registrations

 

11

Section 5.4 Registrable Interests

 

11

Section 5.5 Further Obligations of the Company

 

11

Section 5.6 Indemnification; Contribution

 

11

Section 5.7 Rule 144 Requirements

 

11

Section 5.8 Market Stand-Off

 

11

Section 5.9 Transfer of Registration Rights

 

11

Section 5.10 Other Agreements

 

11

 

 

 

ARTICLE VI — RESERVED

 

11

i


--------------------------------------------------------------------------------


 

ARTICLE VII — AFFIRMATIVE COVENANTS OF THE COMPANY, BH/RE AND THE MEMBER

 

11

Section 7.1 Additional Indebtedness

 

11

Section 7.2 Restrictions on Equity Interests

 

11

Section 7.3 Put Right

 

11

Section 7.4 Communication with Gaming Authorities

 

11

Section 7.5 Tax Covenants

 

11

Section 7.6 Books and Records

 

11

Section 7.7 Financial and Other Information

 

11

Section 7.8 Notices

 

11

Section 7.9 Existence, Good Standing and Legal Requirements

 

11

Section 7.10 Election of Directors; Observation Rights

 

11

Section 7.11 CMBS Guarantees; Reimbursements

 

11

Section 7.12 Costs, Expenses and Taxes

 

11

Section 7.13 Indemnification

 

11

 

 

 

ARTICLE VIII NEGATIVE COVENANTS OF THE COMPANY AND THE MEMBER

 

11

 

 

 

Section 8.1 Transactions with Affiliates

 

11

Section 8.2 Business Conducted

 

11

Section 8.3 Tax Classification

 

11

Section 8.4 Limitations on Incurrence of Indebtedness and Issuance of Interests

 

11

 

 

 

ARTICLE IX - MISCELLANEOUS PROVISIONS

 

11

 

 

 

Section 9.1 Survival of Covenants

 

11

Section 9.2 Legends on Securities

 

11

Section 9.3 Amendment and Waiver

 

11

Section 9.4 Notices

 

11

Section 9.5 Headings

 

11

Section 9.6 Counterparts; Facsimiles

 

11

Section 9.7 Remedies; Severability

 

11

Section 9.8 Entire Agreement; No Conflict

 

11

Section 9.9 Adjustments

 

11

Section 9.10 Law Governing

 

11

Section 9.11 Successors and Assigns

 

11

Section 9.12 Consent to Jurisdiction; Waiver of Jury Trial

 

11

Section 9.13 No Third Party Beneficiaries

 

11

Section 9.14 Non-Disclosure

 

11

Section 9.15 Term

 

11

 

ii


--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of CMBS Documents

Exhibit B

 

Form of Joinder Agreement

Exhibit C

 

Form of Pledge Agreement

Exhibit D

 

Description of the Premises

 

SCHEDULES

 

 

 

 

 

Schedule 8.1

 

Transactions with Affiliates

 

 

iii


--------------------------------------------------------------------------------


 

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

THIS AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT (the “Agreement”) is made as
of this 30th day of November, 2006 by and among MezzCo, L.L.C., a Nevada limited
liability company (the “Company”), EquityCo, L.L.C., a Nevada limited liability
company and the sole member of the Company (“EquityCo” or the “Member”), the
persons identified on the signature pages hereto as the Mezzanine Investors
(each, a “Mezzanine Investor” and collectively, the “Mezzanine Investors”) and
any other member of the Company or holder of securities convertible into
securities of the Company who from time to time becomes party to this Agreement
by execution of a Joinder Agreement in substantially the form attached hereto as
Exhibit A (together with the Member, the “Non-Mezz Investors”).  The Mezzanine
Investors and the Non-Mezz Investors are herein collectively referred to as the
“Securityholders” and each a “Securityholder.”

WHEREAS, the Securityholders, the Company and the other signatories thereto are
parties to that certain Investor Rights Agreement dated as of August 9, 2004
(the “Original Investor Rights Agreement”) pursuant to which, among other
things, the Mezzanine Investors acquired warrants (the “Original Warrants”) in
an aggregate amount of 17,500 of the Company’s units (subject to adjustment and
increase as provided in the Original Warrants) representing membership interests
in the Company, consisting of, Class B Units or if the holder so elects, either
Class A Units or a combination of Class A Units and Class B Units exercisable at
a price per unit of $.01;

WHEREAS, the Company has indicated (i) its desire to enter into that certain
credit facility with Column Financial Inc., in the aggregate amount of up to
$820,000,000 in the form attached hereto as Exhibit A attached hereto (the “CMBS
Facility”), and (ii) in connection therewith, the Company and the
Securityholders have determined it is in their best interest to amend and
restate the Original Investor Rights Agreement and the terms of the Original
Warrants (each such amended and restated Original Warrant, a “Warrant” and
collectively, the  “Warrants”); and

WHEREAS, the parties hereto agree to amending the terms of the Original Warrants
and the manner in which the outstanding securities of the Company, now or
hereafter outstanding, held by them will be held, Transferred and voted.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


ARTICLE I - DEFINITIONS

Section 1.1  Construction of Terms.  As used herein, the masculine, feminine or
neuter gender, and the singular or plural number, shall be deemed to be or to
include the other genders or number, as the case may be, whenever the context so
indicates or requires.

Section 1.2  Number of Interests.  Whenever any provision of this Agreement
calls for any calculation based on a number of Securities held by a
Securityholder, the number of Securities deemed to be owned or held by that
Securityholder shall be the total number of


--------------------------------------------------------------------------------


Interests then owned or held by the Securityholder, plus the total number of
Interests issuable upon the conversion of any convertible securities or the
exercise of any vested options, warrants or subscription rights then owned or
held by such Securityholder.

Section 1.3  Defined Terms.  The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below.

“Affiliate” of a specified Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with, the
specified Person, including, without limitation, any Person:  (a) which
beneficially owns or holds, directly or indirectly, ten percent (10%) or more of
(i) any class of voting stock of the specified Person, or (ii) the Equity
Interests (with voting capacity) of a Person; or (b) who (i) is a director or
executive officer (or individual with similar responsibilities) of the specified
Person or (ii) if the Person does not have directors or executive officers, has
similar responsibilities to a director or executive officer.  The term “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the specified
Person.  The term “beneficial ownership” shall have the meaning set forth in
Rule 13d-3 promulgated by the Commission under the Exchange Act.

“Aladdin Bazaar” means Aladdin Bazaar, LLC, a Delaware limited liability
company.

“Aladdin Gaming” means Aladdin Gaming, LLC, a Nevada limited liability company.

 “Applicable Law” means any law, statute, order, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority
(including the Gaming Authorities), in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Appraiser” means an independent nationally recognized investment bank or other
qualified financial institution acceptable to the Company and the Majority
Holders.

“Approved Officer” means, as to any Person that is a corporation, limited
liability company, limited partnership or similar entity, the president, the
chief executive officer, the chief operating or chief financial officer,
treasurer (or assistant treasurer), controller or any vice-president, manager,
managing member or other authorized Person, whose signatures and incumbency have
been certified to the Mezzanine Investors in a certificate delivered to the
Mezzanine Investors.

“Associate” has the meaning given to such term in Rule 405 promulgated under the
Securities Act.

“Bay Harbour Investor” has the meaning assigned to such term in the definition
of “Investor Group”.

“BH/RE” means BH/RE, L.L.C., a Nevada limited liability company.

“BH/RE-Starwood Agreement” means the Agreement, made and entered into as of
August 9, 2004, by and between Starwood Nevada Holdings, LLC, a Nevada limited
liability

2


--------------------------------------------------------------------------------


corporation, Sheraton Operating Corporation, a Delaware Corporation BH/RE,
EquityCo, OpBiz and, for certain purposes as described therein, Starwood Hotels
& Resorts Worldwide, Inc., a Maryland corporation.

“Boulevard Invest” means Boulevard Invest, LLC, a Delaware limited liability
company.

“Business” means, collectively, (i) the rental of guest, conference or banquet
rooms at the Premises; (ii) the operation of the Casino at the Premises; (iii)
the operation of restaurant, bar or banquet services at the Premises; (iv) the
rental of commercial, entertainment or retail space to tenants at the Premises;
and (iv) the operation of the theater on the Premises.

“Business Day” means any day excluding Saturday, Sunday and any day which shall
be in Nevada, Texas or the City of New York a legal holiday or a day on which
banking institutions authorized by law or other governmental action to close.

“Capital Expenditures” means all expenditures by the Company or a Subsidiary for
the acquisition, leasing (pursuant to a Capital Lease), renovation or repair of
assets or additions to equipment (including replacements, capitalized repairs
and improvements) which are required to be capitalized under GAAP.

“Capital Lease” means any lease of Property by the Company or a Subsidiary that,
in accordance with GAAP, is required to be reflected as a liability on the
balance sheet of the Company or such Subsidiary.

“Casino” means the portion of the Premises operated as a casino, including
entertainment and music areas, but excluding the Hotel Premises.

“Casualty Event” means the damage, destruction or Taking, as the case may be, of
Property, or any part thereof, of the Company or any Subsidiary.

“Closing” means the closing of the transactions contemplated by the
Restructuring Documents.

“Closing Date” means November 30, 2006.

“CMBS Documents” means the CMBS Facility, the notes issued thereunder, the
security agreements and guaranty agreements executed in connection therewith,
all other documents, agreements and certificates executed or delivered in
connection therewith or in connection with any other obligations owing to the
CMBS Lender from time to time and any refunding, refinancing or replacement
thereof to the extent permitted under the CMBS Documents.

“CMBS Facility” has the meaning given such term in the recitals

“CMBS Lender” means Column Financial, Inc., as lender under the CMBS Facility,
together with its successors and assigns.

“Code” means the Internal Revenue Code of 1986, as amended.

3


--------------------------------------------------------------------------------


“Collateral Agent” means Post Advisory Group, L.L.C., as collateral agent under
the Pledge Agreement until a successor replaces it in accordance with the
provisions of the Collateral Agency Agreement dated as of the date hereof, and
each successor thereafter.

“Commission” means the Securities and Exchange Commission.

“Company” has the meaning assigned to such term in the first paragraph of this
Agreement and any successor or successors thereto.

“Competitor” means (i) any Person that operates, or owns 50% or more of the
Equity Interests in, one or more casinos or casino/hotels, (ii) any Person that
engages in the management of one or more casinos or casino/hotels as a material
portion of its business, or (iii) any Person that directly or indirectly is in
control of, is controlled by or under common control with any of the foregoing.

“Condition of the Business” means the financial condition and results of
operations of the Business (taken as a whole).

“Consolidated” means, in respect of any Person, as applied to any financial or
accounting term, such term determined on a consolidated basis in accordance with
GAAP (except as otherwise required herein) for such Person and all of its
consolidated Subsidiaries.

“Disposition” means with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer (including as a result of a Taking),
contribution or other disposition thereof.

“Earl Investor” has the meaning assigned to such term in the definition of
“Investor Group”.

“EBITDA” means, with respect to the Company and its consolidated Subsidiaries
for any period, without duplication, (a) the sum of (i) Net Income, (ii)
Interest Expense, (iii) federal, state and local income taxes deducted in
determining Net Income, and (iv) depreciation and amortization and other
non-cash items properly deducted in determining Net Income, in each case on a
consolidated basis for the Company and its Subsidiaries for such period,
calculated on a consolidated basis in accordance with generally accepted
accounting principles, minus (b) non-cash items properly added in determining
Net Income for such period (calculated on a consolidated basis in accordance
with generally accepted accounting principles).  Any and all payments made to
Northwind in cash pursuant to the Energy Services Agreement shall be deemed to
be operating expenses of the Company for the purpose of determining EBITDA.

“Energy Premises” means the real property on which the utility plant owned and
operated by Northwind is located and the adjoining optional improvement site and
OpBiz’s right, title and interest in such utility plant.

“Energy Premises Lease” means that certain lease, dated December 3, 1997, as
amended to date, between Northwind and Aladdin Gaming as amended from time to
time, and assigned to OpBiz.

4


--------------------------------------------------------------------------------


“Energy Services Agreement” means that certain Energy Service Agreement dated as
of September 24, 1998 by and between Aladdin Gaming and Northwind as amended
from time to time, and assigned to by OpBiz.

“Environmental Laws” mean all federal, state and local laws, rules, regulations,
ordinances, and consent decrees relating to health, safety, hazardous
substances, and environmental matters applicable to the business and facilities
of the Company or a Subsidiary (in each case whether or not owned by it).  Such
laws and regulations include but are not limited to the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., as amended; the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., as amended; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., as
amended; the Oil Pollution Act, 33 U.S.C. § 2701 et seq., as amended; the Clean
Air Act, 42 U.S.C. § 7401 et seq., as amended; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; the Occupational Safety and Health Act,
29 U.S.C. § 651 et seq.; the Nevada Hazardous Materials law (NRS Chapter 459);
the Nevada Solid Waste/Disposal of Garbage or Sewage law (NRS 444.440 to
444.650, inclusive); the Nevada Water Controls/Pollution law (NRS Chapter 445A);
the Nevada Air Pollution law (NRS Chapter 445B); the Nevada Cleanup of
Discharged Petroleum law (NRS 590.700 to 590.920, inclusive); the Nevada Control
of Asbestos law (NRS 618.750 to 618.850, inclusive); the Nevada Appropriation of
Public Waters law (NRS 533.324 to 533.4385, inclusive); and the Nevada
Artificial Water Body Development Permit law (NRS 502.390).

“EquityCo” means EquityCo, L.L.C., a Nevada limited liability company.

“Equity Interests” means (i) with respect to the Company, (A) Interests, (B)
Preferred Interests, and (C) any warrants, options or other rights entitling the
holder thereof to purchase or acquire Interests or Preferred Interests, and (ii)
with respect to any other Person, shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder, as in effect from time to
time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which together with the Company or any of its Subsidiaries would be treated as a
single employer under the provisions of Title I or Title IV of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
all rules and regulations issued thereunder.

“Excluded Securities” means (a) Interests or options to purchase Interests
issued to employees of the Company and its Subsidiaries (other than employees
that are affiliated with BH/RE) in an aggregate amount not to exceed 6,000 of
the Company’s Class B Units (subject to adjustments for splits, dividends,
recapitalizations and similar changes affecting the Class B Units), (b)
Interests issued to the Member in accordance with Section 7.1 (Additional Debt)
of this Agreement, provided that the number of Warrant Interests to be issued
pursuant to the Warrants is adjusted in accordance with Section 2.2(f)(iv)
thereof, (c) the options to purchase 3,000 of the Company’s Class B Units
(subject to adjustments for splits, dividends,

5


--------------------------------------------------------------------------------


recapitalizations and similar changes affecting the Class B Units) granted to
Michael V. Mecca, the CEO of OpBiz, (d) any Warrant Interests issued upon
exercise of the Warrants, (e) any Interests, options, warrants or other
securities convertible into or exchangeable for Interests that are issued as
consideration for an acquisition, or as a replacement of equity incentives
existing at the acquired company or as newly granted equity incentive
compensation to the employees of the business being acquired, and (f) any
Indebtedness under the CMBS Facility, and any Indebtedness incurred in an
arms-length transaction with a third-party lender to refinance the outstanding
balance of and any accrued interest on the CMBS Facility (including any premiums
and reasonable fees and expenses incurred in connection with such refinancing)
or any successive refinancings thereof that comply with the restrictions on
refinancings set forth in this clause (f) .

“Expiration Date” shall have the meaning specified in the Warrants.

“Fiscal Quarter” means any of the quarterly accounting periods of the Company,
ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means the Company’s Fiscal Year for financial accounting purposes,
which ends on December 31 of each year.  Any reference in this Agreement to
“Fiscal Year” immediately followed by a specific year (e.g., Fiscal Year 2003)
means the Fiscal Year ending on December 31 of such year.

“Gaming Approvals” means all applicable gaming licenses, registrations, permits
or exemptions or findings of suitability or waivers from the licensing
requirements or any other approvals or authorizations required by any Gaming
Authority.

“Gaming Authority” means any of the Nevada Gaming Commission, the Nevada State
Gaming Control Board, the Clark County Liquor and Gaming Licensing Board and any
other gaming regulatory body or any agency or any successor which has, or may at
any time after the Closing Date have, jurisdiction over the gaming activities of
OpBiz or its affiliates or those conducted at the Premises or any successor to
such authority.

“Gaming Laws”  means the provisions of the Nevada Gaming Control Act, as amended
from time to time, all regulations of the Nevada Gaming Commission promulgated
thereunder, as amended from time to time, the provisions of the Clark County
Code, as amended from time to time, and all other laws, statutes, rules,
rulings, orders, ordinances, regulations and other Legal Requirements of any
Gaming Authority.

“Gaming License” means any license, qualification, franchise, accreditation,
approval, registration, permit, finding of suitability or other authorization
relating to gaming, the gaming business or the operation of a casino under the
Gaming Laws or required by the Gaming Authorities or otherwise necessary for the
operation of gaming, the gaming business or a resort casino.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental or judicial, authority, body, agency, bureau or entity (including
the Gaming Authorities, any zoning authority, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the

6


--------------------------------------------------------------------------------


Board of Governors, any central bank or any comparable authority) or any
arbitrator with authority to bind the party at law.

“Governing Body” and “Governing Bodies” means any board of directors, board of
managers, board of advisors or similar governing or advisory body of the Company
and its Subsidiaries.

“Hotel Investor” means any Person (other than the Earl Investor and the Bay
Harbour Investor) approved in writing by the Majority Holders to hold Equity
Interests, directly or indirectly of the Company and in any event shall include
Starwood if Sheraton becomes the Manager.

“Hotel Premises” means the portion of the Premises operated as a hotel,
including all rooms and suites, amenities, restaurants, conference centers,
meeting, banquet and other public rooms, spa, parking spaces and other
facilities of the hotel portion of the Premises, but excluding the Casino.

“Identified Hotel Manager” means any of Sheraton, Hilton Hotels Corporation,
Hyatt Corporation, Marriott International Inc. or Loew’s Hotels Holding
Corporation (or any Affiliate of any of the foregoing primarily engaged in the
management of hotels of at least a like quality to a Sheraton), or any
replacement of comparable standing in the hotel management industry that is (i)
acceptable to the Majority Holders and (ii) identified on a list delivered to
the Mezzanine Investors by the Company no more frequently than once every two
years, commencing on August 9, 2006.

“Indebtedness” means, without duplication, with respect to the Company and its
Subsidiaries:  (a) all obligations of such Person for borrowed money or for the
deferred purchase price of Property or services (other than current accounts
payable incurred in the ordinary course of business, and accrued expenses and
liabilities incurred in the ordinary course of business), and all obligations
evidenced by bonds, debentures, notes, or similar instruments; (b) all
obligations and liabilities of any Person secured by any Lien on the Property of
the Company or any Subsidiary, with respect to which obligations and liabilities
neither the Company nor any of its Consolidated Subsidiaries shall have assumed
or become liable for the payment thereof; provided, however, that all such
obligations and liabilities which are limited in recourse to such Property shall
be included in Indebtedness only to the extent of the book value of such
Property that would be shown on a Consolidated balance sheet of the Company and
its Subsidiaries prepared in accordance with GAAP; (c) all obligations or
liabilities created or arising under any Capital Lease or conditional sale or
other title retention agreement with respect to Property acquired by the Company
or any of its Subsidiaries, even if the rights and remedies of the lessor,
seller or lender thereunder are limited to repossession of such Property;
provided, however, that all such obligations and liabilities which are limited
in recourse to such Property shall be included in Indebtedness only to the
extent of the book value of such Property that would be shown on a Consolidated
balance sheet of the Company and its Subsidiaries prepared in accordance with
GAAP;  and (d) all obligations and liabilities under guaranties, indemnities,
and for reimbursement in connection with letters of credit and surety bonds;
provided, however, that for purposes of this Agreement, Indebtedness shall not
include indebtedness incurred in connection with the financing of the utility
plant owned and operated by Northwind and located on the Energy Premises.  For
the purposes of this Agreement, the Indebtedness of any Person shall include the
proportion of Indebtedness of any partnership in which such Person is a general

7


--------------------------------------------------------------------------------


partner or joint venturer with liability for the indebtedness of such Person but
only to the extent of such Person’s interest in such general partnership or
joint venture.

“Individual Investor” means each of Douglas Teitelbaum, Robert Earl and each of
their Transferees.

“Interest Expense” means, with respect to the Company for any period, the
aggregate interest expense of the Company and its consolidated Subsidiaries
during such period determined on a consolidated basis, and shall in any event
include, without limitation, (i) the amortization of debt discounts, (ii) the
amortization of all fees payable in connection with the incurrence of
indebtedness to the extent included in interest expense and (iii) the portion of
any obligations in respect of Capital Leases allocable to interest expense
(recognizing that, in any event, no portion of “Debt Service” or “Return on
Equity” under the Energy Service Agreement shall be treated as interest expense
on Capital Lease obligations, regardless of GAAP, but instead shall be treated
as a component of EBITDA as set forth in the definition of EBITDA).

“Interests” means the Company’s membership interests (whether voting or
non-voting) as authorized under the Company’s Third Amended and Restated
Operating Agreement, dated as of November 30th, 2006, together with any
interests issued or issuable with respect thereto (whether by way of an interest
dividend or stock split or in exchange for or in replacement of such interests
or otherwise in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization).

“Investor Group” means, collectively, Robert Earl, an individual resident in the
State of Florida, or one or more Affiliates of such individual (the “Earl
Investor”), Bay Harbour Management, LC,  a Florida company, or an Affiliate
thereof (the “Bay Harbour Investor”), and, at the option of the Earl Investor
and the Bay Harbour Investor (including for this purpose Douglas P. Teitelbaum),
a Hotel Investor or any successor to any of such Persons that the CMBS Lender
has approved in writing.

“Issuer Group” means the Company, EquityCo, BH/RE and the owners of their Equity
Interests and their equity sponsors.

“Leases” mean collectively, all space leases, occupancy agreements, subleases,
licenses, permits, concessions or other agreements or arrangements, whether
written or oral, and all agreements for the use or occupancy of all or any
portion of the Premises, entered into by the Company or any of its Subsidiaries
or by any Person on behalf of the Company or any of its Subsidiaries or assumed
by Aladdin Gaming and assigned to the Company or any of its Subsidiaries,
together with any and all extensions or renewals thereof, excluding room
rentals.

“Leasing Manager” means any leasing manager designated by the Company pursuant
to a Leasing Services Agreement and approved in writing by the Majority Holders
prior to the retention thereof.

“Leasing Services Agreement” means any contract or agreement pursuant to which
any Person other than the Company or an employee of the Company is granted
authority to manage the leasing of the Retail Shops or any other portion of the
Premises.

8


--------------------------------------------------------------------------------


“Legal Requirements”  means all laws, ordinances, rules, regulations, codes,
statutes, orders, permits, licenses, authorizations, directives and requirements
of any Governmental Authority applicable to the Company or any subsidiary, the
Mezzanine Investors or the Premises or any portion thereof, including all
applicable licenses, building codes, rent stabilization laws, zoning, planning,
use and subdivision ordinances, flood disaster, health, safety and environmental
laws and regulations, and the Americans with Disabilities Act of 1990, Pub. L.
No. 89-670, 104 Stat. 327 (1990), as amended, and all regulations promulgated
pursuant thereto.

“Liens” mean any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute, or contract, and including, without
limitation, (a) a security interest, charge, claim, or lien arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, agreement, or conditional sale or a lease, consignment or bailment
for security purposes, or (b) any reservation, exception, encroachment,
easement, right-of-way, condition, restriction or other title exception or
encumbrance affecting Property.

“Majority Holder” means the holder or holders of at least 50% of the Warrant
Interests issuable upon the exercise of all outstanding Warrants.

“Management Agreement” means (a) the Management Contract for Planet Hollywood
Hotel and Casino, a Sheraton Hotel, between Sheraton and OpBiz, dated April 23,
2003, together with the modifications thereto set forth in the BH/RE-Starwood
Agreement, and any other amendment or modification thereto made in accordance
with the terms of such agreement or (b) any other management agreement entered
into in substitution, amendment or modification of the foregoing which has been
approved in writing by the Majority Holders hereof prior to the effectiveness
thereof.

“Management Pool” means options to purchase up to 6,000 Class B Units of the
Company (subject to adjustments for splits, dividends, recapitalizations and
similar changes affecting the Class B Units) to employees or management (other
than Michael V. Mecca) of the Company and its Subsidiaries.

“Manager” means (a) any Identified Hotel Manager or any other Person approved in
writing by the Majority Holders or (b) any replacement manager designated by the
Company and approved in writing by the Majority Holders prior to the retention
thereof; provided, that the consent of the Majority Holders shall not be
required in the event that the Company replaces any Manager with an Identified
Hotel Manager.

“Material Adverse Effect” means an event has occurred or condition exists that
has or would reasonably be expected to have a material adverse effect on the (i)
Condition of the Business, (ii) gaming business (taken as a whole) conducted by
casinos located on the portion of Las Vegas Boulevard in Clark County, Nevada
bounded by Blue Diamond Road at the south end and Oakey Boulevard at the north
end, or (iii) on the validity or enforceability of this Agreement, the Warrants,
the other Restructuring Documents or the rights or remedies of the Mezzanine
Investors hereunder or thereunder; provided, that the material adverse effect
was not the direct or indirect result of any action or inaction of the Company
or any Subsidiary or Affiliate of the Company taken at the written request of
any of the Mezzanine Investors.

9


--------------------------------------------------------------------------------


“Material Operating Agreements” means (a)  the Management Agreement (if any),
the Leasing Services Agreement (if any), the Energy Premises Lease, the Energy
Service Agreement, the Parking Agreement, the REA, the Planet Hollywood License
Agreement and any casino operating agreement entered into in accordance with
this Agreement) and any contracts or agreements entered into in replacement
thereof or substitution therefor, and (b) any other Operating Agreements entered
into after the Closing Date by the Company or any Manager or any other Person on
their behalf with respect to the Premises or other Property, which (i) has a
noncancellable term which exceeds one (1) year in length and requires in excess
of an aggregate of $1,500,000 per annum in payments by or on behalf of the
Company or any Manager or (ii) requires in excess of an aggregate of $1,500,000
per annum in payments by or on behalf of the Company or any Manager regardless
of the term of such Operating Agreement; provided, that contracts or agreements
entered into in respect of events or performances at the theater on the Premises
will be excluded from Material Operating Agreements so long as any such
contracts or agreements (x) are entered into by the Company or any Manager with
a headline performing artist of international repute and standing and the
average ticket price for any such performance or event shall be at least $100
per ticket or (y)  have a term or duration of less than sixty (60) days and are
entered into by the Company or any Manager with a Person who is not covered by
clause (x) above.

“Member” shall have the meaning in the recitals hereto.

“Mezzanine Investors” shall have the meaning in the recitals hereto.

“Net Income” means with respect to the Company for any period, the consolidated
net income (or net loss) of the Company and its Subsidiaries for such period but
excluding any extraordinary gains or losses or any gains or losses from the sale
or disposition of assets other than in the ordinary course of business, all
computed and calculated in accordance with GAAP.

“Northwind” means Northwind Aladdin, LLC, a Nevada limited liability company.

“OpBiz” means OpBiz, L.L.C., a Nevada limited liability company.

“Operating Agreements” mean, collectively, all agreements entered into by the
Company, any Subsidiary thereof or by any other Person on behalf of the Company
or any Subsidiary thereof or assumed by the Company or any Subsidiary thereof,
relating to the ownership, operation or maintenance of the Premises or any other
Property.

“Organizational Documents” means, (a) for any corporation, the Articles of
Incorporation and by-laws of such and all amendments thereto, (b) for any
partnership, collectively, the general or limited partnership agreement, as the
case may be, with all amendments thereto, together with if appropriate, a
certificate of limited partnership and all amendments thereto, and (c) for any
limited liability company, the operating agreement and any other similar
agreements governing the organization of the limited liability company and the
management of its business and affairs, and all amendments thereto.

“Parking Agreement” means that certain Common Parking Area Use Agreement, dated
as of February 26, 1998, by and between Aladdin Gaming and Boulevard Invest, as
amended and modified from time to time and as assumed by Aladdin Gaming and as
assumed by OpBiz.

10


--------------------------------------------------------------------------------


“Permits” means all licenses, permits, franchises, authorizations, certificates,
approvals and consents, including, without limitation, all certificates of
occupancy, all environmental, liquor, health and safety licenses of all
Governmental Authorities which are material to the conduct of the Business and
the ownership, use, occupation and operation of the Premises.

“Permitted Indebtedness” means (a) Indebtedness incurred in connection with the
CMBS Facility and any Indebtedness incurred in refinancings of the outstanding
principal amount of the CMBS Facility (together with any accrued interest,
premiums, and any reasonable fees and expenses incurred therewith); provided
that in no event shall principal amount thereof exceed $820 million less the
amount of any repayments of principal and any permanent reductions in the
commitments, and (b) Indebtedness incurred in connection with the financing of
the utility plant owned and operated by Northwind and located on the Energy
Premises.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, Governmental Authority, or any other entity.

“Plan” means any pension plan, as defined in Section 3(2) of ERISA (other than a
Multiemployer Plan), which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Company or an ERISA Affiliate and each
such plan for the five-year period immediately following the latest date on
which the Company or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.

“Planet Hollywood License Agreement” means the Amended and Restated Planet
Hollywood Hotel& Casino Licensing Agreement dated as of August 9, 2004 entered
into by and among Planet Hollywood International, Inc., Planet Hollywood
Memorabilia, Inc. and OpBiz.

“Pledge Agreement” means the Pledge Agreement in the form attached hereto as
Exhibit C entered into by and between the Collateral Agent and EquityCo and
acknowledged by the Company.

“Preferred Interests” means all Equity Interests (whether voting or non-voting)
of any class or classes (however designated) that have a preferential right to
share in the Company’s dividends or liquidating distributions, together with any
interests issued or issuable with respect thereto (whether by way of a interest
dividend or interest split or in exchange for or in replacement of such
interests or otherwise in connection with a combination of interests,
recapitalization, merger, consolidation or other corporate reorganization).

“Premises”  means the premises presently known as Aladdin Hotel and Casino and
related complexes located at Las Vegas Boulevard and Harmon Avenue in Clark
County, Nevada, as described in Exhibit D attached hereto, which Premises
include, without limitation, the Hotel Premises, the Retail Shops, the Casino,
and the Energy Premises.

“Property” means any right or interest in or to property of any kind whatsoever
of the Company or any Subsidiary, whether real, personal or mixed and whether
tangible or intangible, including, without limitation, the Premises and Equity
Interests held by the Company or any Subsidiary.

11


--------------------------------------------------------------------------------


“Qualified Public Offering” shall mean an underwritten public offering on a firm
commitment basis lead managed by a nationally recognized investment banking
organization or organizations pursuant to an effective registration statement
under the Securities Act, covering the offer and sale of Interests or voting
common equity securities of the Company or any successor thereto (A) with
respect to which the issuer of such securities receives aggregate net proceeds
attributable to sales for the account of the Company (after deduction of
underwriting discounts and commissions) of not less than $50 million, (B) with
respect to which the gross equity value of the issuer of such securities, valued
at the initial public offering price, is at least $200 million and (C) with
respect to which such Interests are listed for trading on the New York Stock
Exchange or quoted on The NASDAQ Stock Market, Inc.

“REA” means  that certain Construction, Operation and Reciprocal Easement
Agreement dated as of February 26, 1998 among Aladdin Gaming, Boulevard Invest
(as successor in interest to Aladdin Bazaar) and Aladdin Music Holdings, LLC, as
amended by that certain (i) Amendment and Ratification of Construction,
Operation and Reciprocal Easement Agreement dated as of November 20, 2000
between Aladdin Gaming and Boulevard Invest (as successor in interest to Aladdin
Bazaar) which was recorded in the Official Records of Clark County in Book
20001120, Document No.:  00858 and (ii) Second Amendment of Construction,
Operation and Reciprocal Easement Agreement between Aladdin and Boulevard Invest
(as successor in interest to Aladdin Bazaar) which was recorded in the Official
Records of Clark County in Book 20030331, Document No.:  04875 on March 31,
2003, as further amended, modified or supplemented from time to time.

“Required Investors” has the meaning set forth in Section 3.3(e) herein.

“Restructuring Agreement”  means the Restructuring Agreement entered into on the
date hereof by and among the Company, EquityCo, the “Purchasers” named therein
and the “Warrantholders” named therein.

“Restructuring Documents” has the meaning given such term in the Restructuring
Agreement.

“Retail Shops” means collectively, the portion of the Hotel Premises or Casino
where retail shops are located.

“Securities” means, at any time, (i) Interests, (ii) Preferred Interests,  (iii)
the Warrants, and (iv) any other equity securities now or hereafter issued by
the Company, together with any options thereon and any other interests issued or
issuable with respect thereto (whether by way of a interests dividend, interests
split or in exchange for or upon conversion of such interests or otherwise in
connection with a combination of interests, recapitalization, merger,
consolidation or other corporate reorganization).  At all times, the number of
Securities deemed issued and outstanding or held or to be voted by any
Securityholder shall be calculated in accordance with Section 1.2.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

“Securityholder” shall have the meaning in the recitals hereto.

12


--------------------------------------------------------------------------------


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to each direct or indirect Subsidiary or Subsidiaries
of the Company.

“Taking” (and its correlative meanings) means any temporary or permanent taking
by any Governmental Authority of the Premises or any portion thereof through
eminent domain, condemnation or other proceedings or by any settlement or
compromise of such proceedings, or any voluntary conveyance of such property or
any portion thereof during the pendency of any such proceedings.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
any and all liabilities (including interest, fines, penalties or additions to
tax) with respect to the foregoing.

“Transfer” means any direct or indirect transfer, donation, sale, exchange,
assignment, pledge, hypothecation, grant of a security interest in or other
disposal or attempted disposal of all or any portion of a security or of any
rights.  “Transferred” means the accomplishment of a Transfer, and “Transferee”
means the recipient of a Transfer.

“Warrants” shall have the meaning in the recitals hereto.

“Warrant Interests” shall have the meaning assigned to such term in the
Warrants.

Section 1.4  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, and all financial data
submitted pursuant to this Agreement and all financial tests to be calculated in
accordance with this Agreement shall be prepared and calculated in accordance
with GAAP.  All financial tests relating to the Company shall be calculated with
respect to the Company.  If any changes in accounting principles are hereafter
occasioned by promulgation of rules, regulations, pronouncements or opinions by
or are otherwise required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions), and any of such changes results in a change in
the method of calculation of, or affects the results of such calculation of, any
of the financial covenants, standards or terms found herein, then the parties
hereto agree to enter into and diligently pursue negotiations in order to amend
such financial covenants, standards or terms so as to reflect fairly and
equitably such changes, with the desired result that the criteria for evaluating
the Company’s financial condition and results of operations shall be the same
after such changes as if such changes had not been made.

 

13


--------------------------------------------------------------------------------


 


ARTICLE II — REPRESENTATIONS AND WARRANTIES

Section 2.1  Representations of the Securityholders, the Individual Investors
and BH/RE.  Each of the Securityholders, the Individual Investors and BH/RE,
individually and not jointly, hereby represents, warrants and covenants to the
Company and the other Securityholders as follows: (a) such Person has full
company power and authority (in the case of a Person that is a limited liability
company, corporation or similar corporate entity), or capacity (in the case of a
Person who is an individual) to enter into this Agreement and perform its
obligations hereunder; (b) this Agreement constitutes the valid and binding
obligation of such Person enforceable against such Person in accordance with its
terms; (c) the execution, delivery and performance by such Person of this
Agreement: (i) does not and will not violate any laws, rules or regulations of
the United States or any state or other jurisdiction applicable to such Person,
or require such Person to obtain any approval, consent or waiver of, or to make
any filing with, any Person that has not been obtained or made (other than
approvals or consents of Gaming Authorities); and (ii) does not and will not
result in a breach of, constitute a default under, accelerate any obligation
under or give rise to a right of termination of any indenture or loan or credit
agreement or any other material agreement, contract, instrument, mortgage, lien,
lease, permit, authorization, order, writ, judgment, injunction, decree,
determination or arbitration award to which such Person is a party or by which
the property of such Person is bound or affected, or result in the creation or
imposition of any mortgage, pledge, lien, security interest or other charge or
encumbrance on any of the assets or properties of such Person; and (d) each of
the Member and BH/RE is a partnership for federal income tax purposes.

Section 2.2  Representations of the Company.  The Company hereby represents,
warrants and covenants to the Securityholders as follows: (a) it has full
limited liability company power and authority to enter into this Agreement and
perform its obligations hereunder; (b) this Agreement constitutes the valid and
binding obligation of the Company enforceable against it in accordance with its
terms; and (c) the execution, delivery and performance by the Company of this
Agreement: (i) does not and will not violate any laws, rules or regulations of
the United States or any state or other jurisdiction applicable to the Company,
or require the Company to obtain any approval, consent or waiver of, or to make
any filing with, any Person that has not been obtained or made (other than
approvals or consents of Gaming Authorities); and (ii) does not and will not
result in a breach of, constitute a default under, accelerate any obligation
under or give rise to a right of termination of any indenture or loan or credit
agreement or any other material agreement, contract, instrument, mortgage, lien,
lease, permit, authorization, order, writ, judgment, injunction, decree,
determination or arbitration award to which such Person is a party or by which
the property of the Company is bound or affected, or result in the creation or
imposition of any mortgage, pledge, lien, security interest or other charge or
encumbrance on any of the assets or properties of the Company.


ARTICLE III - RESTRICTIONS ON TRANSFER; CO-SALE; DRAG ALONG

Except as otherwise expressly stated herein, the provisions of this Article III
shall terminate immediately upon the closing of a Qualified Public Offering.

Section 3.1  Restrictions on Transfer.  Each Securityholder agrees that it will
not Transfer all or any portion of the Securities, except:

(A)           TRANSFERS BY ANY MEZZANINE INVESTOR TO ANY PERSON OTHER THAN A
COMPETITOR MADE IN COMPLIANCE WITH THE GAMING LAWS AND ANY REQUIREMENTS AND
RESTRICTIONS

14


--------------------------------------------------------------------------------


IMPOSED BY THE GAMING AUTHORITIES; PROVIDED, HOWEVER, THAT THE TRANSFEREE SHALL
HAVE ENTERED INTO A JOINDER AGREEMENT PROVIDING THAT ALL SECURITIES SO
TRANSFERRED SHALL CONTINUE TO BE SUBJECT TO ALL PROVISIONS OF THIS AGREEMENT AS
IF SUCH SECURITIES WERE HELD BY SUCH MEZZANINE INVESTOR AND FOR ALL PURPOSES
HEREUNDER SUCH TRANSFEREE SHALL BE A “MEZZANINE INVESTOR”; AND

(B)           TRANSFERS BY ANY NON-MEZZ INVESTOR TO ANY PERSON OTHER THAN A
COMPETITOR MADE IN COMPLIANCE WITH THE GAMING LAWS AND ANY REQUIREMENTS AND
RESTRICTIONS IMPOSED BY THE GAMING AUTHORITIES AND SECTION 3.2 HEREOF; PROVIDED,
HOWEVER, THAT THE TRANSFEREE IN EACH CASE SHALL HAVE ENTERED INTO A JOINDER
AGREEMENT PROVIDING THAT ALL SECURITIES SO TRANSFERRED SHALL CONTINUE TO BE
SUBJECT TO ALL PROVISIONS OF THIS AGREEMENT AS IF SUCH SECURITIES WERE HELD BY
SUCH NON-MEZZ INVESTOR AND FOR ALL PURPOSES HEREUNDER SUCH TRANSFERREE SHALL BE
A “NON-MEZZ INVESTOR”;

(C)           TRANSFERS BY A SECURITYHOLDER PURSUANT TO SECTION 3.3 HEREOF MADE
IN ACCORDANCE WITH THE SPECIFIC PROCEDURES SET FORTH THEREIN; AND

(D)           TRANSFERS REQUIRED BY GAMING AUTHORITIES.

Section 3.2  Co-Sale Option of Mezzanine Investors.  In the event a Non-Mezz
Investor described in Section 3.1(b) above ( a “Transferring Investor”) proposes
to Transfer all or any portion of its Securities to any Person (the “Offeror”)
in response to a bona fide offer (a “Transaction Offer”), such Transferring
Investor may do so only pursuant to and in accordance with the following
provisions of this Section 3.2 and after receipt of all necessary Gaming
Approvals:

(A)           EACH MEZZANINE INVESTOR (A “CO-SELLING INVESTOR”) SHALL HAVE THE
RIGHT (THE “CO-SALE OPTION”) TO PARTICIPATE IN THE TRANSACTION OFFER WITH
RESPECT TO ANY SECURITIES SUBJECT THERETO BY GIVING WRITTEN NOTICE (THE
“ACCEPTANCE NOTICE”) TO THE TRANSFERRING INVESTOR WITHIN TEN (10) BUSINESS DAYS
OF RECEIPT OF A NOTICE (THE “CO-SALE OFFER NOTICE”) SPECIFYING THE TERMS OF THE
TRANSACTION OFFER.  EACH ACCEPTANCE NOTICE SHALL INDICATE THE MAXIMUM NUMBER AND
TYPE OF SECURITIES SUCH CO-SELLING INVESTOR WISHES TO SELL INCLUDING THE NUMBER
AND TYPE OF SECURITIES IT WOULD SELL IF ONE OR MORE OTHER CO-SELLING INVESTOR DO
NOT ELECT TO PARTICIPATE IN THE SALE ON THE TERMS AND CONDITIONS STATED IN THE
CO-SALE OFFER NOTICE.

(B)          EACH CO-SELLING INVESTOR SHALL HAVE THE RIGHT TO SELL A PORTION OF
ITS SECURITIES PURSUANT TO THE TRANSACTION OFFER WHICH IS EQUAL TO OR LESS THAN
THE PRODUCT OBTAINED BY MULTIPLYING THE TOTAL NUMBER OF SECURITIES SUBJECT TO
THE TRANSACTION OFFER AND AVAILABLE FOR SALE TO THE OFFEROR BY A FRACTION, THE
NUMERATOR OF WHICH IS THE TOTAL NUMBER OF SECURITIES OWNED BY SUCH CO-SELLING
INVESTOR ON THE DATE OF THE CO-SALE OFFER NOTICE ON AN AS EXERCISED BASIS AND
THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF SECURITIES THEN HELD BY ALL
CO-SELLING INVESTORS AND THE TRANSFERRING INVESTOR ON THE DATE OF THE CO-SALE
OFFER NOTICE (ALSO ON AN AS EXERCISED BASIS).  TO THE EXTENT ONE OR MORE
CO-SELLING INVESTORS ELECTS NOT TO SELL, OR FAILS TO EXERCISE ITS RIGHTS TO SELL
THE FULL AMOUNT OF SUCH SECURITIES WHICH THEY ARE ENTITLED TO SELL PURSUANT TO
THIS SECTION 3.2, THE RIGHT OF THE CO-SELLING INVESTORS WHO HAVE ELECTED TO SELL
SECURITIES SHALL BE INCREASED PROPORTIONATELY BASED ON THEIR RELATIVE HOLDINGS
AND SUCH OTHER CO-SELLING INVESTORS SHALL HAVE AN ADDITIONAL THREE (3) BUSINESS
DAYS FROM THE DATE UPON WHICH THEY ARE NOTIFIED OF SUCH ELECTION OR FAILURE TO
EXERCISE IN WHICH TO INCREASE THE NUMBER OF SECURITIES TO BE SOLD BY THEM
HEREUNDER.

15


--------------------------------------------------------------------------------


(C)           WITHIN TEN (10) CALENDAR DAYS AFTER THE DATE BY WHICH THE
CO-SELLING INVESTORS WERE FIRST REQUIRED TO NOTIFY THE TRANSFERRING INVESTOR OF
THEIR INTENT TO PARTICIPATE, THE TRANSFERRING INVESTOR SHALL NOTIFY EACH
PARTICIPATING CO-SELLING INVESTOR OF THE NUMBER OF SECURITIES HELD BY SUCH
CO-SELLING INVESTOR THAT WILL BE INCLUDED IN THE SALE AND THE DATE ON WHICH THE
TRANSACTION OFFER WILL BE CONSUMMATED, WHICH SHALL BE NO LATER THAN THE LATER OF
(I) SIXTY (60) CALENDAR DAYS AFTER THE DATE BY WHICH THE CO-SELLING INVESTORS
WERE REQUIRED TO NOTIFY THE TRANSFERRING INVESTOR OF THEIR INTENT TO PARTICIPATE
AND (II) THE SATISFACTION OF ANY APPROVAL OR FILING REQUIREMENTS OF ANY
GOVERNMENTAL AUTHORITY, IF ANY.

(D)          EACH PARTICIPATING CO-SELLING INVESTOR MAY EFFECT ITS OR HIS
PARTICIPATION IN ANY TRANSACTION OFFER HEREUNDER BY DELIVERY TO THE OFFEROR, OR
TO THE TRANSFERRING INVESTOR FOR DELIVERY TO THE OFFEROR, OF ONE OR MORE
INSTRUMENTS OR CERTIFICATES, PROPERLY ENDORSED FOR TRANSFER, REPRESENTING THE
SECURITIES IT ELECTS TO SELL THEREIN.  THE CO-SELLING INVESTORS SHALL MAKE
CUSTOMARY REPRESENTATIONS AND WARRANTIES AND PROVIDE CUSTOMARY INDEMNITIES IN
CONNECTION THEREWITH.  THE CO-SELLING INVESTORS FURTHER AGREE THAT (I) THE
LIABILITY OF ANY MEZZANINE INVESTOR WITH RESPECT TO ANY REPRESENTATION OR
WARRANTY MADE BY SUCH MEZZANINE INVESTOR IN CONNECTION WITH ANY SALE PURSUANT TO
THIS SECTION 3.2 SHALL BE SEVERAL AND NOT JOINT WITH ANY OTHER PERSON, AND SHALL
BE LIMITED TO EACH SUCH MEZZANINE INVESTOR’S NET PROCEEDS FROM SUCH SALE.  EACH
CO-SELLING INVESTOR SHALL EXECUTE AND DELIVER SUCH INSTRUMENTS OF CONVEYANCE AND
TRANSFER AND TAKE SUCH OTHER ACTION, AND EXECUTE ANY RELATED DOCUMENTS AS THE
TRANSFERRING INVESTOR OR OFFEROR MAY REASONABLY REQUIRE IN ORDER TO CARRY OUT
THE TERMS AND PROVISIONS OF THIS SECTION 3.2.  IN CONNECTION WITH ANY TRANSFER
SUBJECT TO THIS SECTION 3.2, (I) EACH CO-SELLING INVESTOR SHALL BE FULLY
RESPONSIBLE FOR (X) ITS OWN LEGAL FEES, (Y) ITS PRO RATA SHARE (CALCULATED IN
ACCORDANCE WITH SECTION 3.2(B)) OF ANY APPLICABLE PLACEMENT OR BROKERAGE FEES,
IF ANY AND (Z) ITS PRO RATA SHARE (CALCULATED IN ACCORDANCE WITH SECTION 3.2(B))
OF ANY EXPENSES INCURRED BY THE TRANSFERRING INVESTOR FOR THE BENEFIT OF ALL
PARTICIPATING SECURITYHOLDERS, AND (II) THE TRANSFERRING INVESTOR SHALL BEAR ITS
OWN EXPENSES.  AT THE TIME OF CONSUMMATION OF THE TRANSACTION OFFER, THE OFFEROR
SHALL REMIT DIRECTLY TO EACH RELEVANT CO-SELLING INVESTOR THAT PORTION OF THE
SALE PROCEEDS TO WHICH THE RELEVANT CO-SELLING INVESTOR IS ENTITLED BY REASON OF
ITS PARTICIPATION THEREIN (LESS ANY ADJUSTMENTS DUE TO THE CONVERSION OF ANY
CONVERTIBLE SECURITIES OR THE EXERCISE OF ANY EXERCISABLE SECURITIES AND ANY
REQUIRED TAX WITHHOLDING).  NO SECURITIES MAY BE PURCHASED BY THE OFFEROR FROM
THE TRANSFERRING INVESTOR UNLESS THE OFFEROR SIMULTANEOUSLY PURCHASES FROM THE
PARTICIPATING CO-SELLING INVESTORS ALL OF THE SECURITIES THAT THEY HAVE ELECTED
TO SELL PURSUANT TO THIS SECTION 3.2.

(E)           ANY SECURITIES HELD BY A TRANSFERRING INVESTOR WHICH ARE THE
SUBJECT OF THE TRANSACTION OFFER THAT THE TRANSFERRING INVESTOR DESIRES TO SELL
FOLLOWING COMPLIANCE WITH THIS SECTION 3.2 MAY BE SOLD TO THE OFFEROR ONLY
DURING THE PERIOD SPECIFIED IN SECTION 3.2(C) AND ONLY ON TERMS NO MORE
FAVORABLE TO THE TRANSFERRING INVESTOR THAN THOSE CONTAINED IN THE CO-SALE OFFER
NOTICE.  PROMPTLY AFTER SUCH SALE, THE TRANSFERRING INVESTOR SHALL NOTIFY THE
CO-SELLING INVESTORS OF THE CONSUMMATION THEREOF AND SHALL FURNISH SUCH EVIDENCE
OF THE COMPLETION AND TIME OF COMPLETION OF SUCH SALE AND OF THE TERMS THEREOF
AS MAY REASONABLY BE REQUESTED BY THE CO-SELLING INVESTORS.  THE OFFEROR SHALL
TAKE SUCH SECURITIES SUBJECT TO THE PROVISIONS OF THIS ARTICLE III.  IN THE
EVENT THAT THE TRANSACTION OFFER IS NOT CONSUMMATED WITHIN THE PERIOD REQUIRED
BY THIS SECTION 3.2 OR THE OFFEROR FAILS TIMELY TO REMIT TO EACH PARTICIPATING
MEZZANINE INVESTOR ITS PORTION OF THE SALE PROCEEDS, THE TRANSACTION OFFER SHALL
BE DEEMED TO LAPSE, AND ANY TRANSFERS OF SECURITIES PURSUANT TO SUCH TRANSACTION
OFFER SHALL BE DEEMED TO BE

16


--------------------------------------------------------------------------------


IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT UNLESS THE TRANSFERRING
INVESTOR ONCE AGAIN COMPLIES WITH THE PROVISIONS OF THIS SECTION 3.2 HEREOF WITH
RESPECT TO SUCH TRANSACTION OFFER.

(F)            IF (I) ANY INDIVIDUAL INVESTOR PROPOSES TO TRANSFER ALL OR A
PORTION OF ITS EQUITY INTERESTS IN BH/RE THAT, WHEN TAKEN TOGETHER WITH ALL
PREVIOUS TRANSFERS OF EQUITY INTERESTS BY SUCH INDIVIDUAL INVESTOR (EXCEPT FOR
ANY TRANSACTIONS SPECIFICALLY EXCLUDED BY THIS SECOND TO LAST SENTENCE OF THIS
SECTION 3.2(F)) WOULD EQUAL AN AGGREGATE AMOUNT OF EQUITY INTERESTS EQUAL TO OR
GREATER THAN 5% OF ALL SUCH INVESTOR’S EQUITY INTERESTS IN BH/RE HELD AS OF THE
DATE HEREOF, THEN THE INDIVIDUAL INVESTOR SHALL (SUBJECT TO ANY REQUIRED
CONSENTS OR APPROVALS OF GAMING AUTHORITIES) OFFER TO EXCHANGE THE SECURITIES
HELD BY EACH MEZZANINE INVESTOR FOR EQUITY INTERESTS IN BH/RE OF THE KIND
PROPOSED TO BE TRANSFERRED IN SUCH SALE AT THEIR RESPECTIVE FAIR MARKET VALUES
AS AGREED TO BY THE INDIVIDUAL INVESTORS AND THE MAJORITY HOLDERS OR (II) BH/RE
PROPOSES TO TRANSFER ALL OR A PORTION OF ITS EQUITY INTERESTS IN ANY MEMBER
(EITHER (I) OR (II) OF THIS SECTION 3.2(F) A “PARENT SALE”), THEN BH/RE OR SUCH
MEMBER, AS APPLICABLE, SHALL (SUBJECT TO ANY REQUIRED CONSENTS OR APPROVALS OF
GAMING AUTHORITIES) OFFER TO EXCHANGE THE SECURITIES HELD BY EACH MEZZANINE
INVESTOR FOR EQUITY INTERESTS IN BH/RE OR SUCH MEMBER, AS APPLICABLE, OF THE
KIND PROPOSED TO BE TRANSFERRED IN SUCH PARENT SALE AT THEIR RESPECTIVE FAIR
MARKET VALUES AS AGREED TO BY THE INDIVIDUAL INVESTORS AND THE MAJORITY
HOLDERS.  IF THE INDIVIDUAL INVESTORS AND THE MAJORITY HOLDERS ARE UNABLE TO
AGREE EITHER VALUATION, THEN THE INDIVIDUAL INVESTORS AND THE MAJORITY HOLDERS
SHALL SELECT AN APPRAISER TO DETERMINE ANY DISPUTED VALUATION, THE COST OF WHICH
SHALL BE BORNE EQUALLY BY THE MAJORITY HOLDERS AND COMPANY.  MEZZANINE INVESTORS
WHO EXCHANGE THEIR SECURITIES FOR EQUITY INTERESTS IN BH/RE OR THE MEMBER SHALL
BE ENTITLED TO PARTICIPATE IN SUCH PARENT SALE IN ACCORDANCE WITH THE OTHER
TERMS OF THIS SECTION 3.2 AS IF SUCH TERMS WERE APPLICABLE TO SUCH PARENT SALE,
AND BH/RE AND THE MEMBER AGREE TO COOPERATE WITH THE MEZZANINE INVESTORS, IN
GOOD FAITH, TO ACHIEVE THIS RESULT.  THE PROVISIONS OF THIS SECTION 3.2(F) SHALL
NOT APPLY TO TRANSFERS BY ANY INDIVIDUAL INVESTOR (Y) TO THE SPOUSE, CHILDREN OR
SIBLINGS OF SUCH INDIVIDUAL INVESTOR OR TO A TRUST OR FAMILY LIMITED PARTNERSHIP
FOR THE BENEFIT OF ANY OF THEM, OR (Z) UPON THE DEATH OF ANY INDIVIDUAL INVESTOR
TO SUCH INDIVIDUAL INVESTOR’S HEIRS, EXECUTORS OR ADMINISTRATORS OR TO A TRUST
UNDER SUCH INDIVIDUAL INVESTOR’S WILL, OR TRANSFERS BETWEEN SUCH INDIVIDUAL
INVESTOR AND SUCH INDIVIDUAL INVESTOR’S GUARDIAN OR CONSERVATOR, PROVIDED THAT
IN EACH CASE THE TRANSFEREE SHALL HAVE ENTERED INTO A JOINDER AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B PROVIDING THAT ALL
SECURITIES SO TRANSFERRED SHALL CONTINUE TO BE SUBJECT TO ALL PROVISIONS OF THIS
AGREEMENT AS IF SUCH SECURITIES WERE STILL HELD BY SUCH INDIVIDUAL INVESTOR,
EXCEPT THAT NO FURTHER TRANSFER SHALL THEREAFTER BE PERMITTED HEREUNDER EXCEPT
IN COMPLIANCE WITH THIS SECTIONS 3.2(F).  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT OR ANY FAILURE BY A TRANSFEREE UNDER THIS SECTION
3.2(F) TO EXECUTE A JOINDER AGREEMENT, SUCH TRANSFEREE SHALL TAKE ANY SECURITIES
SO TRANSFERRED SUBJECT TO ALL PROVISIONS OF THIS AGREEMENT AS IF SUCH SECURITIES
WERE STILL HELD BY THE INDIVIDUAL INVESTOR MAKING SUCH TRANSFER, WHETHER OR NOT
THEY SO AGREE IN WRITING.  THE PARTIES HERETO (INCLUDING WITHOUT LIMITATION
BH/RE AND THE INDIVIDUAL INVESTORS) AGREE THAT IN THE EVENT OF ANY EXCHANGE OF
SECURITIES HELD BY A MEZZANINE INVESTOR FOR EQUITY INTERESTS IN THE MEMBER OR
BH/RE PURSUANT TO THIS SECTION 3.2(F), ALL STEPS WILL BE TAKEN THAT MAY BE
NECESSARY OR ADVISABLE TO ENSURE THAT SUCH EXCHANGE QUALIFIES UNDER SECTION 721
OF THE CODE AS A TAX-FREE CONTRIBUTION OF PROPERTY TO A PARTNERSHIP IN EXCHANGE
FOR AN INTEREST IN THE PARTNERSHIP. THE PARTIES HERETO (INCLUDING, WITHOUT
LIMITATION, BH/RE AND THE INDIVIDUAL INVESTORS) FURTHER AGREE TO TREAT AND
REPORT ANY SUCH EXCHANGE FOR ALL PURPOSES (INCLUDING ACCOUNTING AND TAX
PURPOSES) IN CONFORMITY WITH THE PRECEDING SENTENCE.

17


--------------------------------------------------------------------------------


Section 3.3  Drag-Along Obligations.


(A)           IF THE REQUIRED INVESTORS (AS DEFINED IN SECTION 3.3(E) BELOW)
(THE “SELLING SECURITYHOLDERS”) DETERMINE TO SELL OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF
THE EQUITY INTERESTS OF THE COMPANY TO ANY PERSON NOT AFFILIATED WITH EITHER OF
THE COMPANY OR ANY OF THE SECURITYHOLDERS (THE “BUYER”), OR TO CAUSE THE COMPANY
TO MERGE WITH OR INTO OR CONSOLIDATE WITH ANY BUYER, IN A BONA FIDE ARM’S LENGTH
TRANSACTION (AN “APPROVED SALE”), EACH SECURITYHOLDER, SUBJECT TO THE PROVISIONS
OF THIS SECTION 3.3, SHALL BE OBLIGATED TO AND SHALL UPON THE WRITTEN REQUEST OF
THE SELLING SECURITYHOLDERS (AND SUBJECT TO THE RECEIPT OF ALL REQUIRED GAMING
APPROVALS:  (I) SELL, TRANSFER AND DELIVER, OR CAUSE TO BE SOLD, TRANSFERRED AND
DELIVERED, TO THE BUYER, HIS, HER OR ITS PRO RATA PORTION OF SECURITIES ON
SUBSTANTIALLY THE SAME TERMS APPLICABLE TO THE SELLING SECURITYHOLDERS (WITH
APPROPRIATE ADJUSTMENTS TO REFLECT THE CONVERSION OF CONVERTIBLE SECURITIES, THE
REDEMPTION OF REDEEMABLE SECURITIES AND THE EXERCISE OF EXERCISABLE SECURITIES);
AND (II) EXECUTE AND DELIVER SUCH INSTRUMENTS OF CONVEYANCE AND TRANSFER AND
TAKE SUCH OTHER ACTION, INCLUDING EXERCISING ANY VOTING RIGHTS IN FAVOR OF ANY
APPROVED SALE PROPOSED BY THE SELLING SECURITYHOLDERS (INCLUDING BY DELIVERING
ANY IRREVOCABLE WRITTEN PROXY AUTHORIZING THE SELLING SECURITYHOLDERS OR THEIR
AUTHORIZED REPRESENTATIVES TO VOTE IN FAVOR OR SUCH APPROVED SALE) AND EXECUTING
ANY PURCHASE AGREEMENTS, MERGER AGREEMENTS, ESCROW AGREEMENTS OR RELATED
DOCUMENTS, AS THE SELLING SECURITYHOLDERS MAY REASONABLY REQUIRE IN ORDER TO
CARRY OUT THE TERMS AND PROVISIONS OF THIS SECTION 3.3; PROVIDED FURTHER THAT
EACH MEZZANINE INVESTOR SHALL BE REQUIRED TO MAKE ANY REPRESENTATIONS OR
WARRANTIES AND TO PROVIDE ANY CUSTOMARY INDEMNITIES IN CONNECTION THEREWITH
SEVERALLY, BUT NOT JOINTLY, WITH THE SELLING SECURITYHOLDERS.  THE SELLING
SECURITYHOLDERS SHALL PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
INCURRED BY THE MEZZANINE INVESTORS IN CONNECTION WITH THE PROVISIONS OF THIS
SECTION 3.3 (INCLUDING THE REASONABLE FEES AND EXPENSES OF ONE INDEPENDENT
COUNSEL FOR THE MEZZANINE INVESTORS AS A GROUP, SELECTED BY THE MAJORITY
HOLDERS).  THE MEZZANINE INVESTORS SHALL BEAR ON THEIR PRO RATA SHARE
(CALCULATED IN ACCORDANCE WITH SECTION 3.2(B)) OF ANY EXPENSES INCURRED BY THE
SELLING SECURITYHOLDERS FOR THE BENEFIT OF ALL SELLING SECURITYHOLDERS.


(B)           NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE DATE PROPOSED FOR THE
CLOSING OF ANY APPROVED SALE, THE SELLING SECURITYHOLDERS SHALL GIVE WRITTEN
NOTICE TO EACH OTHER SECURITYHOLDER, SETTING FORTH IN REASONABLE DETAIL THE NAME
OR NAMES OF THE BUYER, THE TERMS AND CONDITIONS OF THE APPROVED SALE, INCLUDING
THE PURCHASE PRICE, AND THE PROPOSED CLOSING DATE.


(C)           THE OBLIGATIONS OF EACH SECURITYHOLDER SET FORTH IN THIS SECTION
3.3 ARE SUBJECT TO CONDITION THAT, UPON CONSUMMATION OF THE APPROVED SALE, EACH
SECURITYHOLDER RECEIVES THE SAME FORM AND PER UNIT AMOUNT OF CONSIDERATION, OR
IF ANY SECURITYHOLDER IS GIVEN AN OPTION AS TO THE FORM AND PER UNIT AMOUNT OF
CONSIDERATION, SUCH OPTION IS MADE AVAILABLE TO ALL SECURITYHOLDERS.


(D)           THE SELLING SECURITYHOLDERS FURTHER AGREE THAT (I) THE LIABILITY
OF ANY MEZZANINE INVESTOR WITH RESPECT TO ANY REPRESENTATION OR WARRANTY MADE BY
SUCH MEZZANINE INVESTOR IN CONNECTION WITH ANY APPROVED SALE SHALL BE SEVERAL
AND NOT JOINT WITH ANY OTHER PERSON, AND SHALL BE LIMITED TO EACH SUCH MEZZANINE
INVESTOR’S NET PROCEEDS FROM THE APPROVED SALE, (II) THE MEZZANINE INVESTORS
SHALL NOT BE REQUIRED TO CONSUMMATE ANY APPROVED SALE UNLESS THE MEZZANINE
INVESTORS ARE PROVIDED WITH (OR ENTITLED TO RELY ON) AN OPINION OF COUNSEL TO
THE EFFECT THAT THE APPROVED SALE IS NOT IN VIOLATION OF ANY APPLICABLE LAW
(INCLUDING GAMING

18


--------------------------------------------------------------------------------



LAWS), OR IN THE ALTERNATIVE, SUCH MEZZANINE INVESTORS SHALL BE INDEMNIFIED BY
THE BUYER (OR THE SELLING SECURITYHOLDERS) FOR ANY VIOLATION THEREOF AND (III)
NO MEZZANINE INVESTOR SHALL BE REQUIRED TO AGREE TO ANY COVENANT NOT TO COMPETE
OR COVENANT NOT TO SOLICIT CUSTOMERS, EMPLOYEES OR SUPPLIERS OF THE BUYER OR ANY
AFFILIATE THEREOF.


(E)           THE “REQUIRED INVESTORS” MEANS ANY SECURITYHOLDER (OR GROUP OF
SECURITYHOLDERS) WHO AT THE TIME HOLD AT LEAST 75% OF THE AGGREGATE INTERESTS OF
THE COMPANY THEN OUTSTANDING (WITHOUT REGARD TO SECTION 1.2) (THE “THRESHOLD
AMOUNT”); PROVIDED THAT TO THE EXTENT WARRANT INTERESTS ARE ISSUED UPON THE
EXERCISE OF WARRANTS ORIGINALLY ISSUED AS AN ADJUSTMENT OR INCREASE UNDER
SECTION 2.2 OF THE WARRANTS, THE THRESHOLD AMOUNT SHALL BE REDUCED BY A
PERCENTAGE CORRESPONDING TO THE PERCENTAGE INCREASE OF THE AGGREGATE HOLDINGS OF
THE SECURITYHOLDERS RESULTING FROM THE ISSUANCE OF SUCH WARRANT INTERESTS.

Section 3.4  Contemporaneous Transfers.  If two or more Securityholders  propose
concurrent Transfers which are subject to this Article III, then the relevant
provisions of Sections 3.2 and Section 3.3 shall apply to each such proposed
Transfer.

Section 3.5  Assignment.  Each Securityholder shall have the right to assign its
rights to any Transferees of its Securities in a Transfer made in compliance
with this Article III, and any such Transferree shall be deemed within the
definition of a “Mezzanine Investor” or “Non-Mezzanine Investor”, as the case
may be, for all purposes of this Article III.

Section 3.6  Gaming Restrictions.  Notwithstanding anything to the contrary in
this Article III, no Securityholder shall be permitted to Transfer any
Securities, except upon the receipt of all required Gaming Approvals in
accordance with all applicable Gaming Laws and any requirements or restrictions
imposed by the applicable Gaming Authorities.

Section 3.7  Prohibited Transfers.  If any Transfer is made or attempted
contrary to the provisions of this Agreement, such purported Transfer shall be
void ab initio; the Company and the other parties hereto shall have, in addition
to any other legal or equitable remedies which they may have, the right to
enforce the provisions of this Agreement by actions for specific performance (to
the extent permitted by law); and the Company shall have the right to refuse to
recognize any Transferee as one of its members for any purpose.

Section 3.8  Replacement of Unsuitable Securityholder.  If any Gaming Authority
requires that a Securityholder be licensed, qualified or found suitable under
any applicable Gaming Law, and such Securityholder:


(A)           FAILS TO APPLY FOR A LICENSE, QUALIFICATION OR A FINDING OF
SUITABILITY WITHIN 30 DAYS (OR SUCH SHORTER PERIOD AS MAY BE REQUIRED BY THE
APPLICABLE GAMING AUTHORITY) AFTER BEING REQUESTED TO DO SO BY SUCH GAMING
AUTHORITY; OR


(B)           IS DENIED SUCH LICENSE OR QUALIFICATION OR NOT FOUND SUITABLE;
THEN SUCH SECURITYHOLDER SHALL HAVE 60 DAYS IN WHICH TO SELL ALL SECURITIES THEN
HELD BY SUCH SECURITYHOLDER AND THAT ARE REQUIRED BY SUCH GAMING AUTHORITY TO BE
SOLD TO A PERSON REASONABLY ACCEPTABLE TO SUCH GAMING AUTHORITY.  IF SUCH
SECURITYHOLDER DOES NOT EFFECT SUCH A SALE WITHIN SUCH 60 DAY PERIOD, THE
COMPANY SHALL THEN HAVE THE RIGHT, IF REQUIRED BY THE GAMING AUTHORITY:

19


--------------------------------------------------------------------------------


(1)                    TO REQUIRE EACH SUCH SECURITYHOLDER TO TRANSFER ITS
SECURITIES TO A TRANSFEREE DESIGNATED BY THE COMPANY AND ACCEPTABLE TO THE
GAMING AUTHORITY (INCLUDING TO ANY OTHER SECURITYHOLDER, ANY MEMBER OF THE
INVESTOR GROUP OR AN AFFILIATE OF ANY MEMBER OF THE INVESTOR GROUP), WITHIN SUCH
TIME PERIOD AFTER THE OCCURRENCE OF THE EVENT DESCRIBED IN CLAUSE (A) OR (B)
ABOVE AS MAY BE REQUIRED OR APPROVED BY THE GAMING AUTHORITY, OR

(2)                    TO REDEEM THE SECURITIES THEN HELD BY THE SECURITYHOLDER.

In the event the Company exercises its right to designate a transferee pursuant
to clause (1) above or to redeem the Securities pursuant to clause (2) above,
the minimum purchase price or redemption price (as applicable) shall be, (a)
with respect to any Warrants and Warrant Interests then held by such
Securityholder, an amount equal to the Redemption Price or the outstanding
principal and accrued but unpaid interest on any Put Notes (as such terms are
defined in the Warrant) (determined as of the date such Securityholder was
required to dispose of its securities pursuant to clause (a) or (b) above), and
(b) with respect to any other Securities, the fair market value of such
Securities as determined by the Governing Body and the Majority Holders.  All
consideration payable pursuant to this Section 3.8 shall be paid in one
installment in immediately available funds.

Immediately upon a determination by a Gaming Authority that a Securityholder
will not be licensed, qualified or found suitable and must dispose of its
Securities, such Securityholder will, to the extent required by applicable
Gaming Laws, have no further right:

TO (I) EXERCISE DIRECTLY, OR THROUGH ANY PROXY, TRUSTEE OR NOMINEE ANY VOTING
RIGHT CONFERRED BY THE MEMBER’S INTEREST IN THE COMPANY, (II) PARTICIPATE IN THE
MANAGEMENT OF THE COMPANY, (III) RECEIVE ANY REMUNERATION (OTHER THAN, IN
RESPECT OF THE WARRANTS, THE REDEMPTION PRICE OR THE OUTSTANDING PRINCIPAL AND
ACCRUED BUT UNPAID INTEREST ON ANY PUT NOTES) IN ANY FORM FROM THE COMPANY
HOLDING A GAMING LICENSE FOR SERVICES RENDERED OR OTHERWISE; OR (IV) RECEIVE ANY
INTEREST, DIVIDEND, ECONOMIC INTERESTS OR ANY OTHER DISTRIBUTION OF ANY KIND OR
PAYMENT WITH RESPECT TO THE SECURITIES FROM THE COMPANY, INCLUDING UPON
DISSOLUTION, EXCEPT THE REDEMPTION PRICES REFERRED TO IN CLAUSE (2) ABOVE.

The applicable Securityholder shall notify the Company in writing of any
transfer or redemption pursuant to this Section 3.8 as soon as practicable.  Any
Securityholder that is required to apply for a license, qualification or a
finding of suitability shall be responsible for all fees and costs of applying
for and obtaining the license, qualification or finding of suitability and of
any investigation by the Gaming Authority.


SECTION 3.9  SPECIAL PURPOSE ENTITY.  THE COMPANY IS, AS OF THE DATE HEREOF, A
SINGLE-MEMBER SPE (AS DEFINED IN THE CMBS DOCUMENTS), AND THE ADMISSION OF ANY
NEW MEMBER TO THE COMPANY WILL CAUSE IT TO VIOLATE THOSE PROVISIONS OF THE CMBS
DOCUMENTS THAT REQUIRE CERTAIN MULTI-MEMBER LIMITED LIABILITY COMPANIES TO HAVE
AT LEAST ONE MEMBER THAT IS A SPE. THEREFORE, AS PROMPTLY AS PRACTICABLE AFTER
THE DATE HEREOF, EQUITYCO, AS SOLE MEMBER OF THE COMPANY, SHALL CONTRIBUTE A ONE
PERCENT INTEREST IN THE COMPANY TO A WHOLLY-OWNED SPE LIMITED LIABILITY COMPANY
FORMED FOR THE SOLE PURPOSE OF HOLDING SUCH INTEREST, IN ORDER TO SATISFY THE
REQUIREMENT THAT THE COMPANY REMAIN A SPE UPON THE ISSUANCE OF MEMBERSHIP
INTERESTS TO THE HOLDERS OF WARRANTS. IT IS UNDERSTOOD AND AGREED THAT EQUITYCO
WILL (I) OBTAIN

20


--------------------------------------------------------------------------------



ALL REQUIRED GAMING APPROVALS IN CONNECTION WITH THE ADMISSION OF SUCH NEW SPE
SUBSIDIARY TO THE COMPANY PRIOR TO SUCH ADMISSION, AND (II) PLEDGE THE EQUITY
INTEREST IN SUCH NEW SPE SUBSIDIARY TO THE COLLATERAL AGENT FOR THE BENEFIT OF
THE MEZZANINE INVESTORS.  IN ADDITION, THE SECURITYHOLDERS AGREE THAT ALL
PROVISIONS OF THE RESTRUCTURING DOCUMENTS, INCLUDING THIS AGREEMENT AND THE
PLEDGE AGREEMENT, ARE HEREBY WAIVED SOLELY TO THE EXTENT NECESSARY TO ALLOW
EQUITYCO AND THE COMPANY TO CARRY OUT THE EXPRESS PROVISIONS OF THIS SECTION
3.9.


SECTION 3.10  GAMING AUTHORITIES AND GAMING APPROVAL.  GAMING AUTHORITY APPROVAL
IS REQUIRED PRIOR TO THE ISSUANCE OF THE WARRANTS DESCRIBED HEREIN AND THE
GRANTING OF THE PLEDGE DESCRIBED IN THE PLEDGE AGREEMENT.  IT IS UNDERSTOOD AND
AGREED THAT:


(A)           PROMPTLY AND IN ANY EVENT WITHIN 30 DAYS FOLLOWING THE CLOSING
DATE, EQUITYCO AND THE COMPANY AGREES TO MAKE ALL FILINGS NECESSARY TO OBTAIN
ALL APPROVALS (COLLECTIVELY THE “APPROVALS”) REQUIRED UNDER APPLICABLE GAMING
LAWS FOR (I) THE PLEDGE BY EQUITYCO TO THE COLLATERAL AGENT FOR ITSELF AND FOR
THE BENEFIT OF THE MEZZANINE INVESTORS OF ITS EQUITY INTERESTS IN THE COMPANY,
(II) ISSUANCE OF THE WARRANTS TO THE MEZZANINE INVESTORS, AND (III) ANY OTHER
RESTRICTIONS ON THE ISSUANCE OR TRANSFER OF OR AGREEMENTS NOT TO ENCUMBER THE
EQUITY INTERESTS IN THE COMPANY, AND, IN EACH CASE, TO USE ITS CONTINUOUS,
DILIGENT AND COMMERCIALLY REASONABLE BEST EFFORTS TO OBTAIN SUCH APPROVALS.


(B)           THE COMPANY SHALL OBTAIN ALL APPROVALS WITHIN 180 DAYS FOLLOWING
THE FILING OF ALL APPLICATIONS THEREFOR IN ACCORDANCE WITH THE PRECEDING CLAUSE
(A).  SUCH 180-DAY PERIOD SHALL BE EXTENDED BY ANY DELAY ATTRIBUTABLE TO
COLLATERAL AGENT’S OR ANY MEZZANINE INVESTOR’S FAILURE TO COOPERATE WITH THE
GAMING AUTHORITIES AS REQUIRED BY CLAUSE (D) BELOW, AND THE COMPANY SHALL NOT
HAVE ANY OBLIGATION TO OBTAIN THE APPROVALS WITH RESPECT TO ANY MEZZANINE
INVESTOR IN THE EVENT THE APPROVALS ARE DENIED SOLELY BY REASON OF A
DETERMINATION BY THE GAMING AUTHORITIES THAT SUCH MEZZANINE INVESTOR OR THE
COLLATERAL AGENT IS UNSUITABLE.  PENDING THE RECEIPT OF THE APPROVALS, (I) NO
LIEN SHALL HAVE BEEN CREATED IN SUCH EQUITY INTERESTS UNDER APPLICABLE GAMING
LAWS, (II) AND THE CERTIFICATES EVIDENCING SUCH EQUITY INTERESTS SHALL REMAIN IN
THE POSSESSION OF EQUITYCO IN THE STATE OF NEVADA, (III) THE ORIGINAL WARRANTS
SHALL REMAIN IN THE POSSESSION OF THE MEZZANINE INVESTORS, AND (IV) THE WARRANTS
SHALL NOT BE ISSUED TO THE MEZZANINE INVESTORS.


(C)           PROMPTLY UPON OBTAINING ALL OF THE APPROVALS, THE COMPANY SHALL
(I) CAUSE THE DELIVERY OF ALL CERTIFICATES WITH RESPECT TO THE PLEDGED EQUITY
INTERESTS OF THE COMPANY TO THE COLLATERAL AGENT OR ITS DESIGNATED CUSTODIAL
AGENT IN THE STATE OF NEVADA (PURSUANT TO A CUSTODIAN OR COLLATERAL AGENCY
AGREEMENT ACCEPTABLE TO THE MEZZANINE INVESTORS AND IN COMPLIANCE WITH NEVADA
LAW), AND THE COLLATERAL AGENT SHALL THEREAFTER MAINTAIN SUCH CERTIFICATES IN
THE STATE OF NEVADA AND KEEP THEM AVAILABLE FOR INSPECTION BY AGENTS OR
EMPLOYEES OF THE GAMING AUTHORITIES PROMPTLY UPON REQUEST DURING NORMAL BUSINESS
HOURS, AND (II) CAUSE THE DELIVERY OF THE WARRANTS TO THE MEZZANINE INVESTORS.


(D)           EACH OF THE COLLATERAL AGENT AND THE MEZZANINE INVESTORS AGREE (I)
NOT TO EXERCISE ANY OF THEIR ORIGINAL WARRANTS PRIOR TO MAY 29, 2007, UNLESS
GAMING APPROVAL IS RECEIVED FOR THE ESTABLISHMENT OF AN SPE IN ACCORDANCE WITH
SECTION 3.9, AND (II) TO COOPERATE WITH THE GAMING AUTHORITIES AS NECESSARY IN
CONNECTION WITH OBTAINING THE APPROVALS  INCLUDING THE PROVISION OF SUCH
DOCUMENTS OR OTHER INFORMATION AS MAY BE REQUESTED BY THE GAMING AUTHORITIES
RELATING TO THE WARRANTS OR THE OTHER RESTRUCTURING DOCUMENTS IN CONNECTION WITH
THE REQUEST FOR THE APPROVALS.

21


--------------------------------------------------------------------------------



ARTICLE IV - RIGHTS TO PURCHASE

Notwithstanding anything herein to the contrary, the following provisions of
this Article IV shall terminate immediately prior to the closing of a Qualified
Public Offering and shall not apply with respect to any Qualified Public
Offering.

Section 4.1  Right to Participate in Certain Sales of Additional Securities and
Indebtedness.  If at any time the Company or any of its Subsidiaries intends to
issue any (i) Equity Interests, (ii) securities convertible into or exchangeable
for Equity Interests, (iii) options, warrants or rights carrying any rights to
purchase Equity Interests, (iv) any Indebtedness, or (v) any other securities,
evidences of indebtedness or other Property of the Company or any of its
Subsidiaries issued in exchange of a capital contribution (in whatever form)
other than Excluded Securities (collectively, the “Offered Securities”), it
shall submit a written offer to each Mezzanine Investor (collectively, the
“Offerees”), identifying the terms of the proposed issuance and sale (including
price, number or aggregate principal amount of the Offered Securities and all
other material terms), to purchase its Pro Rata Allotment (as hereinafter
defined) of the Offered Securities (subject to increase for over-subscription if
some Offerees do not fully exercise their rights) on terms and conditions,
including price, not less favorable to the Offerees than those on which the
Company proposes to sell the Offered Securities to a third party or parties;
provided, however, that such Offeree agrees to purchase the Offered Securities
and any other securities to be purchased in tandem therewith by the prospective
purchaser.  The Company’s obligation to complete any such issuance or sale is
subject to the receipt of all necessary Gaming Approvals.  Each Offeree’s “Pro
Rata Allotment” of  the Offered Securities shall be based on the ratio (as
determined in accordance with Section 1.2 hereof) which the Securities then
owned by it bears to all of the then issued and outstanding Securities as of the
date of such written offer.  The Company’s offer pursuant to this Section 4.1
shall remain open and irrevocable for a period of ten (10) Business Days, and
the recipients of such offer shall elect to purchase by giving written notice
thereof to the Company within such 10-day period, including therein the maximum
amount of Offered Securities of the Company which the Offeree would purchase if
other Offerees do not elect to purchase, with the rights of electing Offerees to
purchase such additional Offered Securities to be based upon the relative
holdings of Securities of the electing Offerees in the case of
over-subscription.  Any Offered Securities which are not purchased pursuant to
such offer plus, at the Company’s election, an equivalent number of securities
so purchased by the Offerees may be sold by the Company, but only on the terms
and conditions set forth in the initial offer, at any time within ninety (90)
days following the termination of the above-referenced 10-day period or any
longer period of time as may be required by any Gaming Authorities but may not
be sold to any other Person or on terms and conditions, including price, that
are more favorable to the purchaser than those set forth in such offer or after
such 90-day period or such longer period as may be required by any Gaming
Authorities without renewed compliance with this Section 4.1.

Section 4.2  Assignment of Rights.  The rights of each Offeree set forth in this
Article IV are transferable to any Transferee of Securities held by any
Mezzanine Investor that would also be an eligible Transferee under Section
3.1(a), to any Affiliate of any Mezzanine Investor

22


--------------------------------------------------------------------------------


that would also be an eligible Transferee under Section 3.1(a) and to any other
Mezzanine Investor.  Upon such Transfer and execution of a Joinder Agreement,
such Transferee shall be deemed a “Mezzanine Investor” for all purposes of
Sections 4.1 and 4.2.


ARTICLE V - REGISTRATION RIGHTS

Notwithstanding anything herein to the contrary, the following provisions shall
continue to be in effect until this Agreement is otherwise terminated.

Section 5.1  Piggyback Registration Rights.  If at any time or times on or after
the date that is 180 days following the completion of a Qualified Public
Offering, the Company shall determine to register any Equity Interests or
securities convertible into or exchangeable or exercisable for Equity Interests
under the Securities Act (whether in connection with a public offering of
securities by the Company (a “primary offering”), a public offering of
securities by members (a “secondary offering”), or both, but not in connection
with a registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 or any other similar rule of the Commission under
the Securities Act is applicable), the Company will promptly give written notice
thereof to the Mezzanine Investors.  In connection with any such registration,
if within thirty (30) days after their receipt of such notice (or ten (10) days
in the case of a proposed registration on Form S-3) any Mezzanine Investor
requests in writing the inclusion in such registration of some or all of the
Registrable Interests (as hereinafter defined) owned by such Mezzanine Investor,
or into which any units held by such Mezzanine Investor are convertible or
exchangeable, the Company will use its best efforts to effect the registration
under the Securities Act of all Registrable Interests which such Mezzanine
Investor so requests; provided, however, that if at any time after giving
written notice of its intention to register any Registrable Interests and prior
to the effective date of the registration statement in connection with such
registration, the Company shall determine in good faith, for any reason not to
register such Registrable Interests, the Company shall give written notice to
the Mezzanine Investors and, thereupon, shall be relieved of its obligation to
register any such Registrable Interests in connection with such registration;
provided, further, that in the case of an underwritten public offering, if the
managing or lead underwriter(s) determine that a limitation on the number of
units to be underwritten is required, such underwriter(s) may limit the number
of Registrable Interests to be included in the registration and underwriting to
an amount that, in the judgment of the underwriter, would not materially affect
the term of the offering (including, without limitation the price at which such
securities can be sold to the public or the market for the Company’s
securities).  The Company shall advise all Mezzanine Investors promptly after
such determination by the managing or lead underwriter(s), and the number of
Registrable Interests that may be included in the registration and underwriting
shall be allocated among all Mezzanine Investors requesting registration in
proportion, as nearly as practicable, to their respective holdings of
Registrable Interests; provided that all Persons participating in the offering
(other than the Company) shall be “cut back” on a pro rata basis.  The Company
may select the underwriters for any underwritten offering in its sole
discretion.  All reasonable out-of-pocket expenses incurred by the Mezzanine
Investors in connection with the provisions of this Section 5.1 (including the
reasonable fees and expenses of one independent counsel for the Mezzanine
Investors as a group, selected by the Majority Holders) shall be borne by the
Company, except that the Mezzanine Investors shall bear underwriting and selling
commissions and Transfer taxes attributable to the sale of their Registrable
Interests.

 

23


--------------------------------------------------------------------------------


Section 5.2  Parent Registrations.  If (i) BH/RE proposes to register any of its
Equity Interests or securities convertible into or exchangeable or exercisable
for its Equity Interests, or (ii) the Member proposes to register any of its
Equity Interests or securities convertible into or exchangeable or exercisable
for its Equity Interests, in each case under the Securities Act (whether in
connection with a public offering of securities by BH/RE or the Member, a public
offering of securities by members, or both, but not in connection with a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 or any other similar rule of the Commission under
the Securities Act is applicable) (each a “Parent Registration”), BH/RE or the
Member, as applicable, will promptly give written notice thereof to the
Mezzanine Investors and offer to exchange the Securities held by each Mezzanine
Investor for Equity Interests in BH/RE or the Member, as applicable, of the kind
proposed to be registered at their respective fair market values as agreed to by
the Individual Investors and the Majority Holders.  If the Individual Investors
and the Majority Holders are unable to agree on such valuation, then the
Individual Investors and the Majority Holders shall select an Appraiser to make
such determination, the cost of which shall be borne by the Company.  Mezzanine
Investors who exchange their Securities for Equity Interests in BH/RE or the
Member, as applicable, shall be entitled to participate in such Parent
Registration in accordance with the terms of this Article V as if such terms
were applicable to such Parent Registration, and BH/RE and the Member agrees to
cooperate with the Mezzanine Investors, in good faith, to achieve this result. 
The parties hereto (including without limitation, BH/RE and the Individual
Investors) agree that in the event of any exchange of Securities held by a
Mezzanine Investor for Equity Interests in the Member or BH/RE pursuant to this
Section 5.2, and in the event that such exchange can reasonably be construed as
an exchange qualifying under Section 351 of the Code, all reasonable steps will
be taken that may be necessary or advisable to ensure that such exchange so
qualifies.

Section 5.3  Other Registrations.  In order to assist the Mezzanine Investors in
obtaining any required Gaming Approvals or meeting any other requirements
imposed by Gaming Authorities in connection with the exercise of any Warrants,
the Company shall, within one month of  a written request of the Majority
Holders (i) file with the Commission a registration statement on Form 10 (the
“Form 10”) registering the Warrant Interests under the Exchange Act, (ii) file
an application with the Nevada Gaming Commission for registration as a publicly
traded corporation (the “PTC Registration”, and collectively with the Form 10,
the “Additional Filings”) and (iii) use its commercially reasonable best efforts
to promptly take or cause to be taken, any other action or to do, or cause to be
done, all things reasonably necessary under Applicable Law to facilitate the
receipt by Mezzanine Investors of  any required Gaming Approvals or in meeting
any other requirements imposed by Gaming Authorities.  The Additional Filings,
as initially filed with the Commission and the Nevada Gaming Commission, and as
each may be supplemented, amended and refiled, shall each be in form and
substance reasonably satisfactory to the Mezzanine Investors.  The Company shall
use it commercially reasonable best efforts, in cooperation with the Mezzanine
Investors, to respond to any comments of the Commission or the Nevada Gaming
Commission, as applicable, on the Additional Filings.  The Company shall notify
the Mezzanine Investors promptly of the receipt of any comments from the
Commission (or its staff) or the Nevada Gaming Commission (or its staff), as
applicable, and of any request by either the Commission (or its staff) or the
Nevada Gaming Commission (or its staff), or any other governmental officials for
amendments or supplements to the Applicable Filings or for additional
information, and will supply the Mezzanine Investors with copies of all
correspondence with respect to the Additional Filings.

24


--------------------------------------------------------------------------------


The Additional Filings, shall in all respects, comply with as to form all
Applicable Laws.  Whenever any event occurs which is required to be set forth in
any amendment or supplement to an Additional Filing, the Company shall promptly
inform the Mezzanine Investors of such occurrence and cooperate in filing with
the Commission or its staff, or the Nevada Gaming Commission or its staff, as
applicable, such amendment or supplement.  The costs of the Additional Filings
(including legal fees, audit fees and filing or application fees) shall be borne
by the Company.  The costs of obtaining Gaming Approvals and meeting any other
requirements that the Gaming Authorities may impose in connection with such
exercise shall be borne equally by Libra Securities, LLC, on the one hand, and
the Majority Holders, on the other hand.

Section 5.4  Registrable Interests.  For the purposes of this Article V, the
term “Registrable Interests” shall mean the Interests held by the Mezzanine
Investors or subject to acquisition by the Mezzanine Investors upon exercise of
the Warrants, including any Interests issued by way of a dividend or split or in
connection with a combination of units, recapitalization, merger, consolidation
or other reorganization; provided, however, that Interests sold in a registered
sale pursuant to an effective registration statement under the Securities Act or
Transferred pursuant to Rule 144 thereunder or transferable pursuant to Rule
144(k) thereunder without restriction as to volume, shall not be deemed
Registrable Interests.

Section 5.5  Further Obligations of the Company.  Whenever, under the provisions
of Section 5.1 of this Agreement, the Company is required to register any
Registrable Interests, it agrees that to the extent not otherwise already set
forth in this Article V, it shall do the following:


(A)           USE ITS REASONABLE COMMERCIAL BEST EFFORTS TO DILIGENTLY PREPARE
AND FILE WITH THE COMMISSION, A REGISTRATION STATEMENT AND SUCH AMENDMENTS,
POST-EFFECTIVE AMENDMENTS AND SUPPLEMENTS TO SAID REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SAID
REGISTRATION STATEMENT EFFECTIVE FOR SUCH PERIOD, NOT EXCEEDING 180 DAYS, AS MAY
BE NECESSARY FOR ANY MEZZANINE INVESTOR PARTICIPATING IN A REGISTERED OFFERING
TO DISPOSE OF THE REGISTRABLE INTERESTS REGISTERED THEREUNDER IN THE MANNER
SPECIFIED AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT
TO THE SALE OF SECURITIES COVERED BY SAID REGISTRATION STATEMENT;


(B)           FURNISH TO EACH SELLING MEZZANINE INVESTOR SUCH COPIES OF EACH
PRELIMINARY AND FINAL PROSPECTUS AND SUCH OTHER DOCUMENTS AS SUCH MEZZANINE
INVESTOR MAY REASONABLY REQUEST TO FACILITATE THE PUBLIC OFFERING OF ITS
REGISTRABLE INTERESTS;


(C)           USE ITS REASONABLE COMMERCIAL BEST EFFORTS TO REGISTER OR QUALIFY
THE SECURITIES COVERED BY SAID REGISTRATION STATEMENT UNDER THE SECURITIES OR
“BLUE-SKY” LAWS OF SUCH JURISDICTIONS AS ANY SELLING MEZZANINE INVESTORS MAY
REASONABLY REQUEST, PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO REGISTER
OR QUALIFY THE SECURITIES IN ANY JURISDICTIONS WHICH REQUIRE IT TO QUALIFY TO DO
BUSINESS, SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH JURISDICTION, SUBJECT
ITSELF TO GENERAL SERVICE OF PROCESS THEREIN OR AMEND ANY PROVISION OF ITS
ORGANIZATIONAL DOCUMENTS IN A MANNER THAT WOULD BE ADVERSE TO THE COMPANY OR ITS
MEMBERS;


(D)           IMMEDIATELY NOTIFY EACH SELLING MEZZANINE INVESTOR AT ANY TIME
WHEN A PROSPECTUS RELATING TO ITS REGISTRABLE INTERESTS IS REQUIRED TO BE
DELIVERED UNDER THE SECURITIES ACT, OF THE HAPPENING OF ANY EVENT AS A RESULT OF
WHICH SUCH PROSPECTUS CONTAINS AN

25


--------------------------------------------------------------------------------



UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS ANY MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, AND, AT THE REQUEST OF ANY SUCH SELLING
MEZZANINE INVESTOR, PREPARE AND FILE WITH THE COMMISSION A SUPPLEMENT OR
AMENDMENT TO SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS
OF SUCH REGISTRABLE INTERESTS, SUCH PROSPECTUS WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING;


(E)           CAUSE ALL SUCH REGISTRABLE INTERESTS TO BE LISTED ON OR INCLUDED
IN EACH SECURITIES EXCHANGE OR QUOTATION SYSTEM, IF ANY, ON WHICH SIMILAR
SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED, PROVIDED THAT THE APPLICABLE
LISTING REQUIREMENTS ARE SATISFIED;


(F)            OTHERWISE USE ITS REASONABLE COMMERCIAL BEST EFFORTS TO COMPLY IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE RULES AND REGULATIONS OF THE
COMMISSION AND MAKE GENERALLY AVAILABLE TO ITS MEMBERS, IN EACH CASE AS SOON AS
PRACTICABLE, BUT NOT LATER THAN THIRTY (30) CALENDAR DAYS AFTER THE CLOSE OF THE
PERIOD COVERED THEREBY AN EARNINGS STATEMENT OF THE COMPANY WHICH WILL SATISFY
THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT;


(G)           COOPERATE WITH EACH MEZZANINE INVESTOR AND EACH UNDERWRITER
PARTICIPATING IN THE DISPOSITION OF REGISTRABLE INTERESTS AND THEIR RESPECTIVE
COUNSEL IN CONNECTION WITH ANY FILINGS REQUIRED TO BE MADE WITH THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC.;


(H)           DURING THE PERIOD WHEN THE PROSPECTUS IS REQUIRED TO BE DELIVERED
UNDER THE SECURITIES ACT, PROMPTLY FILE ALL DOCUMENTS REQUIRED TO BE FILED WITH
THE COMMISSION PURSUANT TO SECTIONS 13(A), 13(C), 14 OR 15(D) OF THE EXCHANGE
ACT;


(I)            APPOINT A TRANSFER AGENT AND REGISTRAR FOR ALL REGISTRABLE
INTERESTS COVERED BY A REGISTRATION STATEMENT NO LATER THAN THE EFFECTIVE DATE
OF SUCH REGISTRATION STATEMENT;


(J)            IN CONNECTION WITH AN UNDERWRITTEN OFFERING, TO THE EXTENT
REASONABLY REQUESTED BY THE MANAGING OR LEAD UNDERWRITER(S) FOR THE OFFERING OR
THE MEZZANINE INVESTORS, PARTICIPATE IN AND SUPPORT CUSTOMARY EFFORTS TO SELL
THE SECURITIES IN THE OFFERING, INCLUDING, WITHOUT LIMITATION, PARTICIPATING IN
“ROAD SHOWS”;


(K)           OTHERWISE COOPERATE WITH THE MANAGING OR LEAD UNDERWRITER(S), THE
COMMISSION AND OTHER REGULATORY AGENCIES (INCLUDING GAMING AUTHORITIES) AND TAKE
ALL REASONABLE ACTIONS AND EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND
DELIVERED ALL DOCUMENTS NECESSARY TO EFFECT THE REGISTRATION OF ANY REGISTRABLE
INTERESTS UNDER THIS SECTION 5.5; AND


(L)            IN CONNECTION WITH AN UNDERWRITTEN OFFERING, FURNISH TO EACH
SELLING MEZZANINE INVESTOR A SIGNED COUNTERPART, ADDRESSED TO EACH MEZZANINE
INVESTOR, OF:

(I)            AN OPINION OF COUNSEL FOR THE COMPANY CUSTOMARY IN FORM AND
SUBSTANCE FOR SUCH A TRANSACTION AND REASONABLY SATISFACTORY TO THE MEZZANINE
INVESTOR; AND

(II)           TO THE EXTENT PERMITTED BY APPLICABLE PROFESSIONAL STANDARDS, A
“COMFORT” LETTER, SIGNED BY THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE
CERTIFIED THE COMPANY’S FINANCIAL STATEMENTS INCLUDED IN SUCH REGISTRATION
STATEMENT,

26


--------------------------------------------------------------------------------


CUSTOMARY IN FORM AND SUBSTANCE FOR SUCH A TRANSACTION AND REASONABLY
SATISFACTORY TO THE MEZZANINE INVESTORS;


(M)          EACH HOLDER OF REGISTRABLE INTERESTS AGREES THAT, UPON RECEIPT OF
ANY NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED
IN SECTION 5.5(D), SUCH HOLDER SHALL FORTHWITH DISCONTINUE DISPOSITION OF
REGISTRABLE INTERESTS PURSUANT TO THE REGISTRATION STATEMENT COVERING SUCH
REGISTRABLE INTERESTS UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 5.5(D), AND, IF SO
DIRECTED BY THE COMPANY, SUCH HOLDER SHALL DELIVER TO THE COMPANY (AT THE
COMPANY’S EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN SUCH
HOLDER’S POSSESSION, OF THE PROSPECTUS COVERING SUCH REGISTRABLE INTERESTS
CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.  IF THE COMPANY SHALL GIVE ANY
SUCH NOTICE, THE COMPANY SHALL EXTEND THE PERIOD DURING WHICH SUCH REGISTRATION
STATEMENT SHALL BE MAINTAINED EFFECTED PURSUANT TO SECTION 5.5(A) BY THE NUMBER
OF DAYS DURING THE PERIOD FROM AND INCLUDING THE DATE OF THE GIVING OF SUCH
NOTICE PURSUANT TO SECTION 5.5(D) TO AND INCLUDING THE DATE WHEN EACH SELLER OF
REGISTRABLE INTERESTS COVERED BY SUCH REGISTRATION STATEMENT SHALL HAVE RECEIVED
THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION
5.5(D).

Section 5.6  Indemnification; Contribution.


(A)           INCIDENT TO ANY REGISTRATION STATEMENT REFERRED TO IN THIS ARTICLE
V, THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS EACH UNDERWRITER AND EACH
MEZZANINE INVESTOR WHO OFFERS OR SELLS ANY SUCH REGISTRABLE INTERESTS IN
CONNECTION WITH SUCH REGISTRATION STATEMENT (INCLUDING THEIR RESPECTIVE PARTNERS
(INCLUDING PARTNERS OF PARTNERS AND STOCKHOLDERS AND MEMBERS OF ANY SUCH
PARTNERS), AND DIRECTORS, OFFICERS, MANAGERS, MEMBERS, EMPLOYEES AND AGENTS OF
ANY OF THEM (A “SELLING HOLDER”), AND EACH PERSON WHO CONTROLS ANY OF THEM
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT (A “CONTROLLING PERSON”), FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES, EXPENSES AND LIABILITIES, JOINT OR SEVERAL (INCLUDING ANY
INVESTIGATION, REASONABLE LEGAL AND OTHER EXPENSES INCURRED IN CONNECTION WITH,
AND ANY AMOUNT PAID IN SETTLEMENT OF, ANY ACTION, SUIT OR PROCEEDING OR ANY
CLAIM ASSERTED), AS THE SAME ARE INCURRED TO WHICH THEY, OR ANY OF THEM, MAY
BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT, OR OTHER FEDERAL OR
STATE STATUTORY LAW OR REGULATION, AT COMMON LAW OR OTHERWISE, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES ARISE OUT OF OR ARE BASED ON (I) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN
SUCH REGISTRATION STATEMENT (INCLUDING ANY RELATED PRELIMINARY OR DEFINITIVE
PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION STATEMENT OR
PROSPECTUS), (II) ANY OMISSION OR ALLEGED OMISSION TO STATE IN SUCH DOCUMENT A
MATERIAL FACT REQUIRED TO BE STATED IN IT OR NECESSARY TO MAKE THE STATEMENTS IN
IT NOT MISLEADING, OR (III) ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT,
ANY STATE SECURITIES OR “BLUE SKY” LAWS OR ANY RULE OR REGULATION THEREUNDER IN
CONNECTION WITH SUCH REGISTRATION; PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT
BE LIABLE TO THE EXTENT THAT SUCH LOSS, CLAIM, DAMAGE, EXPENSE OR LIABILITY
ARISES FROM AND IS BASED ON AN UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE
STATEMENT OR OMISSION MADE IN RELIANCE ON AND IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY BY SUCH SELLING HOLDER OR CONTROLLING PERSON
EXPRESSLY FOR USE IN SUCH REGISTRATION STATEMENT OR IS DUE TO THE FAILURE OF
SUCH SELLING HOLDER OR CONTROLLING PERSON TO DELIVER A COPY OF THE PROSPECTUS OR
ANY SUPPLEMENTS THERETO A REASONABLE PERIOD OF TIME AFTER THE COMPANY HAS
FURNISHED SUCH SELLING HOLDER OR CONTROLLING PERSON WITH A SUFFICIENT NUMBER OF
COPIES OF THE SAME OR BY THE DELIVERY OF PROSPECTUSES BY SUCH SELLING HOLDER OR
CONTROLLING PERSON AFTER THE COMPANY NOTIFIED SUCH SELLING HOLDER OR CONTROLLING
PERSON IN

27


--------------------------------------------------------------------------------



WRITING TO DISCONTINUE DELIVERY OF PROSPECTUSES.  WITH RESPECT (I) TO SUCH
UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION IN THE
INFORMATION FURNISHED IN WRITING TO THE COMPANY BY SUCH SELLING HOLDER OR
CONTROLLING PERSON EXPRESSLY FOR USE IN SUCH REGISTRATION STATEMENT OR (II) TO
THE FAILURE OF ANY SELLING HOLDER OF CONTROLLING PERSON TO REFRAIN FROM
DELIVERING ANY PROSPECTUS OR SUPPLEMENTS THERETO A REASONABLE PERIOD OF TIME
FOLLOWING NOTICE FROM THE COMPANY TO DISCONTINUE DELIVERY SUCH PROSPECTUS OR
SUPPLEMENTS, SUCH SELLING HOLDER WILL INDEMNIFY AND HOLD HARMLESS EACH
UNDERWRITER, THE COMPANY (INCLUDING ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND CONTROLLING PERSONS), AND EACH OTHER SELLING HOLDER (INCLUDING ITS PARTNERS
(INCLUDING PARTNERS OF PARTNERS AND STOCKHOLDERS OF SUCH PARTNERS) AND
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND CONTROLLING PERSON OF ANY OF THEM),
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, EXPENSES AND LIABILITIES,
JOINT OR SEVERAL, TO WHICH THEY, OR ANY OF THEM, MAY BECOME SUBJECT UNDER THE
SECURITIES ACT, THE EXCHANGE ACT, OR OTHER FEDERAL OR STATE STATUTORY LAW OR
REGULATION, AT COMMON LAW OR OTHERWISE TO THE SAME EXTENT PROVIDED IN THE
IMMEDIATELY PRECEDING SENTENCE.  IN NO EVENT, HOWEVER, SHALL THE LIABILITY OF A
SELLING HOLDER OR CONTROLLING PERSON FOR INDEMNIFICATION UNDER THIS SECTION
5.6(A) IN ITS CAPACITY AS SUCH EXCEED THE NET PROCEEDS (BEFORE DEDUCTING
EXPENSES) RECEIVED BY SUCH SELLING HOLDER FROM ITS SALE OF REGISTRABLE INTERESTS
UNDER SUCH REGISTRATION STATEMENT.


(B)           IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 5.6(A) ABOVE FOR
ANY REASON IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN
INDEMNIFIED PARTY IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, EXPENSES OR
LIABILITIES REFERRED TO THEREIN, THEN EACH INDEMNIFYING PARTY UNDER THIS SECTION
5.6, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY THEREUNDER, SHALL CONTRIBUTE
TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH
LOSSES, CLAIMS, DAMAGES, EXPENSES OR LIABILITIES (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY, THE OTHER
SELLING HOLDERS AND THE UNDERWRITERS, IF ANY, FROM THE OFFERING OF THE
REGISTRABLE INTERESTS OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS
NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE
RELATIVE FAULT OF THE COMPANY, THE OTHER SELLING HOLDERS AND THE UNDERWRITERS,
IF ANY, IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH
LOSSES, CLAIMS, DAMAGES, EXPENSES OR LIABILITIES, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE BENEFITS RECEIVED BY THE COMPANY, THE
SELLING HOLDERS AND THE UNDERWRITERS, IF ANY, SHALL BE DEEMED TO BE IN THE SAME
RESPECTIVE PROPORTIONS THAT THE NET PROCEEDS FROM THE OFFERING (BEFORE DEDUCTING
EXPENSES) RECEIVED BY THE COMPANY AND THE SELLING HOLDERS AND THE UNDERWRITING
DISCOUNT RECEIVED BY THE UNDERWRITERS, IF ANY, IN EACH CASE AS SET FORTH IN THE
TABLE ON THE COVER PAGE OF THE APPLICABLE PROSPECTUS, BEAR TO THE AGGREGATE
PUBLIC OFFERING PRICE OF THE REGISTRABLE INTERESTS.  THE RELATIVE FAULT OF THE
COMPANY, THE SELLING HOLDERS AND THE UNDERWRITERS, IF ANY, SHALL BE DETERMINED
BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A
MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY, THE SELLING
HOLDERS OR THE UNDERWRITERS AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS
TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 5.6(b) were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  In no event, however, shall a Selling Holder be required
to contribute any amount under this Section 5.6(b) in excess of the net proceeds
(before deducting expenses) received by such Selling Holder from its sale of

28


--------------------------------------------------------------------------------


Registrable Interests under such registration statement.  No person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.


(C)           AS PROMPTLY AS IS REASONABLY PRACTICABLE AFTER RECEIPT BY A PARTY
SEEKING INDEMNIFICATION PURSUANT TO THIS SECTION 5.6 (AN “INDEMNIFIED PARTY”) OF
WRITTEN NOTICE OF ANY INVESTIGATION, CLAIM, PROCEEDING OR OTHER ACTION IN
RESPECT OF WHICH INDEMNIFICATION IS BEING SOUGHT (EACH, A “CLAIM”), THE
INDEMNIFIED PARTY PROMPTLY SHALL NOTIFY THE PARTY AGAINST WHOM INDEMNIFICATION
PURSUANT TO THIS SECTION 5.6 IS BEING SOUGHT (THE “INDEMNIFYING PARTY”) OF THE
COMMENCEMENT THEREOF; BUT THE OMISSION TO SO NOTIFY THE INDEMNIFYING PARTY SHALL
NOT RELIEVE IT FROM ANY LIABILITY HEREUNDER, EXCEPT TO THE EXTENT THAT THE
INDEMNIFYING PARTY IS MATERIALLY PREJUDICED BY REASON OF SUCH FAILURE.  IN
CONNECTION WITH ANY CLAIM, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO ASSUME
THE DEFENSE THEREOF.  NOTWITHSTANDING THE ASSUMPTION OF THE DEFENSE OF ANY CLAIM
BY THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY
SEPARATE LEGAL COUNSEL AND TO PARTICIPATE IN THE DEFENSE OF SUCH CLAIM, AND THE
INDEMNIFYING PARTY SHALL BEAR THE REASONABLE FEES, OUT-OF-POCKET COSTS AND
EXPENSES OF SUCH SEPARATE LEGAL COUNSEL TO THE INDEMNIFIED PARTY IF (AND ONLY
IF): (X) THE INDEMNIFYING PARTY SHALL HAVE AGREED TO PAY SUCH FEES, COSTS AND
EXPENSES, (Y) THE INDEMNIFIED PARTY SHALL REASONABLY HAVE CONCLUDED THAT
REPRESENTATION BY THE SAME LEGAL COUNSEL WOULD NOT BE APPROPRIATE DUE TO (I)
ACTUAL OR POTENTIALLY DIFFERING INTERESTS BETWEEN SUCH PARTIES IN THE CONDUCT OF
THE DEFENSE OF SUCH CLAIM, OR (II) LEGAL DEFENSES THAT MAY BE AVAILABLE TO THE
INDEMNIFIED PARTY THAT ARE IN ADDITION TO OR DISPARATE FROM THOSE AVAILABLE TO
THE INDEMNIFYING PARTY, OR (Z) THE INDEMNIFYING PARTY SHALL HAVE FAILED TO
EMPLOY LEGAL COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND TAKE
ACTION TO DEFEND SUCH CLAIM WITHIN 30 DAYS AFTER NOTICE OF THE COMMENCEMENT OF
SUCH CLAIM OR THE INDEMNIFYING PARTY SHALL, IN THE REASONABLE JUDGMENT OF THE
INDEMNIFIED PARTY, HAVE CEASED TO CONDUCT A DILIGENT DEFENSE OF SUCH CLAIM.  IF
THE INDEMNIFIED PARTY EMPLOYS SEPARATE LEGAL COUNSEL IN CIRCUMSTANCES OTHER THAN
AS DESCRIBED IN CLAUSES (X), (Y) OR (Z) ABOVE, THE FEES, COSTS AND EXPENSES OF
SUCH LEGAL COUNSEL SHALL BE BORNE EXCLUSIVELY BY THE INDEMNIFIED PARTY.  EXCEPT
AS PROVIDED ABOVE, THE INDEMNIFYING PARTY SHALL NOT, IN CONNECTION WITH ANY
CLAIM IN THE SAME JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN
ONE FIRM OF COUNSEL FOR THE INDEMNIFIED PARTY (TOGETHER WITH APPROPRIATE LOCAL
COUNSEL).  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, SETTLE OR COMPROMISE ANY CLAIM OR CONSENT TO THE ENTRY OF ANY
JUDGMENT WITH RESPECT THERETO, UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT (I)
INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFYING PARTY FROM ALL
LIABILITIES WITH RESPECT TO SUCH CLAIM OR JUDGMENT AND (II) DOES NOT INCLUDE A
STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR
ON BEHALF OF ANY INDEMNIFIED PARTY.


(D)           THE INDEMNIFICATION AND CONTRIBUTION PROVIDED FOR IN THIS SECTION
5.6 WILL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY
OR ON BEHALF OF THE INDEMNIFIED PARTIES OR ANY OFFICER, DIRECTOR, EMPLOYEE,
AGENT OR CONTROLLING PERSON OF THE INDEMNIFIED PARTIES.

Section 5.7  Rule 144 Requirements.  If the Company becomes subject to the
reporting requirements of either Section 13 or 15(d) of the Exchange Act, the
Company will use its reasonable best efforts thereafter to file with the
Commission such information as is specified under either of said Sections for so
long as any of the Mezzanine Investors (i) holds any Registrable Interests or
(ii) otherwise qualifies to sell Registrable Interests pursuant to Rule 144(k)
under the Securities Act (or any successor or similar exemptive rules hereafter
in effect); and in such event, the Company shall use its reasonable best efforts
to take all action as may be

29


--------------------------------------------------------------------------------


required as a condition to the availability of Rule 144 under the Securities Act
(or any successor or similar exemptive rules hereafter in effect).  The Company
shall furnish to any transfer agent or registrar upon request a written
statement as to the steps it has taken to comply with the current public
information requirement of Rule 144 or such successor rules.

Section 5.8  Market Stand-Off.  Each Securityholder agrees, if requested by the
Company and an underwriter of Registrable Interests in connection with any
Qualified Public Offering, not to directly or indirectly sell, offer to sell,
contract to sell (including, without limitation, any short sale), grant any
option to purchase or otherwise Transfer or dispose of any Securities or any
other securities of the issuer of the securities in a Qualified Public Offering
during any “blackout period” required by any underwriter in connection with a
Qualified Public Offering, which “blackout period” shall in no event exceed the
earlier of (i) 180 days from the date securities are first sold in the Qualified
Public Offering, and (ii) the date any holder of 1% or more of the voting common
equity securities of the Company, which holder was previously restricted by any
such “blackout period”, is able to Transfer all or any portion of its voting
common equity securities free from any such restriction.  In order to enforce
the foregoing covenant, the issuer in such Qualified Public Offering may impose
stop-transfer instructions with respect to the securities of each Securityholder
(and the shares or securities of every other person subject to the foregoing
restriction) until the end of such “blackout period.”

Section 5.9  Transfer of Registration Rights.  The registration rights and
related obligations under this Article V of the Mezzanine Investors with respect
to their Registrable Interests may be Transferred in connection with any
transaction or series of related transactions complying with Article III, or to
any other Mezzanine Investor, and upon any such Transfer and execution of the
Joinder Agreement such Transferee shall be deemed to be included within the
definition of an “Mezzanine Investor” for purposes of this Article V with the
rights set forth herein.

Section 5.10  Other Agreements.  The Company, BH/RE and the Member each agree
that it shall not enter into any agreement or arrangement other than this
Agreement pursuant to which it grants or agrees to grant to any other Person
registration rights in respect of any capital interests of the Company, BH/RE or
the Member, other than registration rights contemplated by Section 9.12 of the
Amended and Restated Operating Agreement of EquityCo as amended by the
BH/RE-Starwood Agreement, that are in any respect senior or otherwise more
favorable when taken as a whole to the rights of the Mezzanine Investors
hereunder unless (i) the Company, BH/RE or the Member, as the case may be,
receives the prior written consent of the Majority Holders or (ii) the Mezzanine
Investors relinquish their registration rights pursuant to this Article V (other
than pursuant to Section 5.2 and Section 5.3) in exchange for the same
registration rights being granted to such other Person.


ARTICLE VI — RESERVED


ARTICLE VII — AFFIRMATIVE COVENANTS OF THE
COMPANY, BH/RE AND THE MEMBER

The Company and the Member covenant, acknowledge and agree as follows:

30


--------------------------------------------------------------------------------


Section 7.1  Additional Indebtedness.  Upon the incurrence of Indebtedness other
than Permitted Indebtedness or Indebtedness incurred in a refinancing of the
outstanding principal amount of Permitted Indebtedness (together with any
premiums, accrued interest and any reasonable fees and expenses incurred
therewith) (such amount, the “Debt Threshold”), the Company shall, within five
(5) Business Days, provide written notice thereof to the Member and each
Mezzanine Investor (the “Debt Notice”), which notice shall specify the amount of
Indebtedness outstanding at the time, as well as the amount by which such
Indebtedness exceeds the Debt Threshold (the “Additional Debt”).  The Member
shall cause a total capital contribution to be made to the Company in an amount
equal to 20% of the Additional Debt (the “Additional Capital Amount”) as
promptly as possible, but in no event more than thirty (30) days after the date
of the Debt Notice. For clarity, any third-party refinancing of the Indebtedness
(including any premiums, accrued interest and any reasonable fees and expenses
incurred as a result of any such third-party refinancing) will not trigger the
Additional Capital Amount.  Any equity interests issued in connection with such
capital contribution shall be membership interests of the type outstanding on
the Closing Date.

Section 7.2  Restrictions on Equity Interests.  The Company shall (a) obtain
the  approval of the Nevada Gaming Commission prior to issuing  any additional
securities or admitting any additional members; and  (b)  furnish to the Nevada
State Gaming Control Board, within 10 calendar days after the end of each fiscal
quarter of the Company, a complete list of all Securityholders, with respect to
all the Company’s Equity Interests.

The Member shall obtain the approval of the Nevada Gaming Commission prior to
declaring any dividends or distributions with respect to any of the Company’s
securities, including without limitation, any Interests held by the Mezzanine
Investors.

Section 7.3  Put Right.  The Mezzanine Investors have the right to put their
Warrants and Warrant Interests to the Company in accordance with the terms of
the Warrants.  The Company further acknowledges that the Put Right (as defined
in the Warrants) shall continue to apply to any Warrant Interests held by a
Mezzanine Investor, notwithstanding a full exercise or exchange of the Warrants
held by such Mezzanine Investor.

Section 7.4  Communication with Gaming Authorities.  If and to the extent that
the Company is required or requested to communicate or meet with any Gaming
Authority or otherwise intends to communicate or meet with any Gaming Authority
regarding any matter that adversely affects the rights and remedies of the
Mezzanine Investors hereunder or under any of the other Restructuring Documents,
the Company will (i) provide any affected Securityholder with prior notification
of any such meeting or communication to the extent practicable under the
circumstances and to the extent permitted by applicable law and (ii) either (A)
request that any such Securityholder be allowed to attend such meting or
participate in such communication (it being understood that the Company will
have no obligation to ensure that such attendance or participation is available
to the Securityholder, such decision ultimately resting with the applicable
Gaming Authority) or (B) if such Securityholder is not entitled to attend or
participate, inform such Securityholder of the substance of the discussions at
such meeting or of such communication to the extent permitted by the Gaming
Authorities or applicable law, provided that the Company shall not be required
to disclose privileged information or any information that it is prohibited from
disclosing by the Gaming Laws or by such Gaming

31


--------------------------------------------------------------------------------


Authority.  Notwithstanding the foregoing, the Company shall not be required to
take any action under this Section 7.4 if, in its sole discretion, such action
could reasonably be expected to materially prejudice the granting, continuation
or renewal of any Gaming License of the Company, OpBiz, EquityCo, BH/RE or any
of their Affiliates or any other permit or license material to the Company’s or
OpBiz’s business.

Section 7.5  Tax Covenants.  Each of the Member and BH/RE shall maintain its
status as a partnership for federal income tax purposes at all times prior to
any Parent Registration (as defined in Section 5.2).  The Member shall convert
to a C corporation for federal income tax purposes in connection with any
registration of its Equity Interests (or securities convertible into or
exchangeable or exercisable for its Equity Interests) under Section 5.2.  BH/RE
shall convert to a C corporation for federal income tax purposes in connection
with any registration of its Equity Interests (or securities convertible into or
exchangeable or exercisable for its Equity Interests) under Section 5.2.  Prior
to any such  Parent Registration, neither the Member nor BH/RE will have income
which is either (i) “effectively connected with the conduct of a trade or
business within the United States” under Code Sections 871(b) or 882, or (ii)
“unrelated business taxable income” under Code Sections 512 or 514.

Section 7.6  Books and Records.  The Company will, and will cause its
Subsidiaries to: (a) maintain, at all times, correct and complete books, records
and accounts in which complete, correct and timely entries are made of its
transactions in accordance with GAAP; (b) reflect by means of appropriate
entries in such accounts and in all financial statements proper liabilities and
reserves for all Taxes and proper provision for depreciation and amortization of
Property and bad debts, all in accordance with GAAP; and (c) permit, upon
reasonable prior notice to the Company and during normal business hours, agents
and designated representatives of the Majority Holders to visit and inspect any
of the properties or assets of the Company and any of its Subsidiaries and to
examine the books of account of the Company and any of its Subsidiaries and
discuss the affairs, finances and accounts of the Company and any of its
Subsidiaries with, and be advised as to the same by, the officers and
independent accountants of the Company or such Subsidiary, all at such
reasonable times and intervals and to such reasonable extent as the Majority
Holders may request; provided that no information obtained pursuant to clause
(c) may be shared with a Competitor.

Section 7.7  Financial and Other Information.  The Company will furnish to each
Mezzanine Investor one copy of each of the following:


(A)           WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR,
(I) CONSOLIDATED BALANCE SHEETS AND CONSOLIDATED INCOME STATEMENTS SHOWING THE
FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE CLOSE OF SUCH
FISCAL YEAR AND THE RESULTS OF THEIR OPERATIONS DURING SUCH YEAR, AND (II) A
CONSOLIDATED STATEMENT OF MEMBERS’ EQUITY AND A CONSOLIDATED STATEMENT OF CASH
FLOW, AS OF THE CLOSE OF SUCH FISCAL YEAR, ALL THE FOREGOING FINANCIAL
STATEMENTS TO BE AUDITED BY A BIG 4 OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS REASONABLY ACCEPTABLE TO THE MAJORITY HOLDERS, AND TO BE IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE MAJORITY HOLDERS;


(B)           WITHIN 30 DAYS AFTER THE END OF EACH FISCAL MONTH UNAUDITED
CONSOLIDATED INCOME STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES AND WITHIN 60
DAYS AFTER THE

32


--------------------------------------------------------------------------------



END OF EACH FISCAL QUARTER UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE
SHEETS AND CONSOLIDATED AND CONSOLIDATING INCOME STATEMENTS SHOWING THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE END OF EACH SUCH QUARTER, A CONSOLIDATED AND
CONSOLIDATING STATEMENT OF MEMBERS’ EQUITY AND A CONSOLIDATED AND CONSOLIDATING
STATEMENT OF CASH FLOW AS OF THE END OF EACH SUCH QUARTER, PREPARED AND
CERTIFIED BY AN APPROVED OFFICER OF THE COMPANY AS PRESENTING FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
COMPANY AND ITS SUBSIDIARIES AND AS HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SETTING FORTH IN THE CASE OF EACH CONSOLIDATED STATEMENT
IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING QUARTER OF
THE PRECEDING YEAR AND CORRESPONDING FIGURES FOR THE PERIOD BEGINNING WITH THE
FIRST DAY OF THE CURRENT FISCAL YEAR AND ENDING ON THE LAST DAY OF THE RELEVANT
FISCAL QUARTER AND THE CORRESPONDING PERIOD FOR THE PREVIOUS FISCAL YEAR, IN
EACH CASE SUBJECT TO FOOTNOTES AND NORMAL YEAR-END AUDIT ADJUSTMENTS;


(C)           (I) PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF
SUCH REGISTRATION STATEMENTS, ANNUAL, PERIODIC AND OTHER REPORTS, AND SUCH PROXY
STATEMENTS AND OTHER INFORMATION, IF ANY, AS SHALL BE FILED BY THE COMPANY OR
ANY SUBSIDIARY WITH THE SEC PURSUANT TO THE REQUIREMENTS OF THE SECURITIES ACT
OR THE EXCHANGE ACT; (II) AS SOON AS PRACTICABLE, COPIES OF ALL MATERIAL
REPORTS, FORMS, FILINGS AND FINANCIAL INFORMATION SUBMITTED BY THE COMPANY OR
ANY SUBSIDIARY TO ANY OTHER GOVERNMENTAL AUTHORITY AND ALL MATERIAL REPORTS
SUBMITTED TO ITS INTEREST HOLDERS; (III) WITHIN 5 BUSINESS DAYS AFTER RECEIPT BY
THE COMPANY OR ANY SUBSIDIARY THEREOF, COPIES OF ANY EXCEPTION REPORTS PREPARED
BY ANY GAMING AUTHORITY AND (IV) WITHIN 5 BUSINESS DAYS OF FILING BY THE COMPANY
OR ANY SUBSIDIARY WITH ANY GAMING AUTHORITY, COPIES OF ANY AND ALL REPORTS OF
BORROWINGS ON FORM 8.130 OR ITS EQUIVALENT;


(D)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN DECEMBER 31
OF EACH FISCAL YEAR, THE COMPANY’S ANNUAL INTERNAL OPERATING BUDGET (WHICH SHALL
LIST WITH REASONABLE SPECIFICITY THE COMPANY’S GOOD FAITH ESTIMATE OF PLANNED
CAPITAL EXPENDITURES OF ALL TYPES WHATSOEVER) FOR THE NEXT FISCAL YEAR, AND AS
SOON AS PREPARED AND AVAILABLE ANY AMENDMENTS THEREOF PREPARED IN THE ORDINARY
COURSE;


(E)           CONCURRENTLY WITH ANY DELIVERY UNDER (A) OR (B) (SOLELY IN THE
CASE OF QUARTERLY DELIVERIES) ABOVE, A MANAGEMENT DISCUSSION AND ANALYSIS
CERTIFIED BY THE COMPANY DESCRIBING ANY DIFFERENCES BETWEEN THE REPORTED
FINANCIAL RESULTS UNDER THE FINANCIAL STATEMENTS DELIVERED THEREUNDER FROM THE
BUDGET REQUIRED BY CLAUSE (D), WHICH SHALL INCLUDE, AMONG ANY OTHER INFORMATION
OR EXPLANATION REASONABLY REQUESTED BY THE MAJORITY HOLDERS (I) THE CALCULATION
OF EBITDA FOR THE FISCAL QUARTER LAST ENDED AND (II) A LIST OF ANY CAPITAL
EXPENDITURES MADE DURING SUCH FISCAL QUARTER AND SHALL SET FORTH IN CONNECTION
WITH ANY SUCH CAPITAL EXPENDITURES MADE DURING SUCH FISCAL QUARTER, THE AMOUNT
AND NATURE OF ANY SUCH EXPENDITURE WITH ATTACHED COPIES OF ANY CONTRACTS ENTERED
INTO, INVOICES RECEIVED AND EVIDENCE OF PAYMENT MADE WITH RESPECT TO ANY SUCH
EXPENDITURE TOGETHER WITH MECHANIC’S LIENS RELEASES IN CONNECTION WITH ANY
PAYMENTS MADE BY THE COMPANY OR ANY SUBSIDIARY;


(F)            CONCURRENTLY WITH ANY DELIVERY UNDER (A) ABOVE, A MANAGEMENT
LETTER PREPARED BY THE INDEPENDENT PUBLIC ACCOUNTANTS WHO REPORTED ON THE
FINANCIAL STATEMENTS DELIVERED UNDER (A) ABOVE, WITH RESPECT TO THE INTERNAL
AUDIT AND FINANCIAL CONTROLS OF THE COMPANY AND ITS SUBSIDIARIES;


(G)           ANY GAMING REPORTS GENERATED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES;

33


--------------------------------------------------------------------------------



(H)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN DECEMBER 31
OF EACH FISCAL YEAR, A CONSOLIDATED AND CONSOLIDATING PLAN AND FINANCIAL
FORECAST FOR THE NEXT FISCAL YEAR AND EACH SUBSEQUENT FISCAL YEAR, INCLUDING
(I) FORECASTED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS AND FORECASTED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES FOR SUCH FISCAL YEARS, TOGETHER WITH AN EXPLANATION
OF THE ASSUMPTIONS ON WHICH SUCH FORECASTS ARE BASED AND (II) SUCH OTHER
INFORMATION AND PROJECTIONS FOR SUCH FISCAL YEARS AS THE MAJORITY HOLDERS MAY
REASONABLY REQUEST;


(I)            AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 30 CALENDAR
DAYS FOLLOWING THE END OF EACH FISCAL MONTH, A MONTHLY OPERATING REPORT FOR THE
MONTH THEN ENDED WHICH SHALL INCLUDE ITEMS USED BY THE COMPANY AND ITS
SUBSIDIARIES IN MEASURING THEIR OPERATING AND FINANCIAL PERFORMANCE IN THE
ORDINARY COURSE WHICH SHALL INCLUDE, WITHOUT LIMITATION, THE AVERAGE DAILY ROOM
RATE, FOOD AND BEVERAGE REVENUE PER ROOM, GAMING REVENUE AND THE OTHER ITEMS AS
MAY OTHERWISE BE PREPARED BY THE COMPANY IN THE ORDINARY COURSE OF ITS
MANAGEMENT AND FINANCIAL REPORTING SO LONG AS ANY SUCH ITEMS ARE ACCEPTABLE TO
THE MAJORITY HOLDERS, TOGETHER WITH SUCH OTHER INFORMATION REASONABLY REQUESTED
BY THE MAJORITY HOLDERS;


(J)            PROMPTLY UPON RECEIPT THEREOF, COPIES OF ALL MATERIAL NOTICES,
REPORTS, BUDGETS, FORECASTS, PROPOSALS, STUDIES, FINANCIAL STATEMENTS AND OTHER
INFORMATION PROVIDED BY ANY MANAGER, ANY CASINO OPERATOR OR ANY LEASING MANAGER;


(K)           AT THE REQUEST OF THE MAJORITY HOLDERS, A COPY OF EACH ANNUAL
REPORT OR OTHER FILING FILED WITH RESPECT TO EACH PLAN OF THE COMPANY OR ANY
ERISA AFFILIATE;


(L)            A MONTHLY REPORT ON THE PROGRESS OF THE RENOVATIONS IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE MAJORITY HOLDERS, WHICH IN ANY EVENT
SHALL INCLUDE A NARRATIVE DESCRIPTION OF THE PROGRESS TO DATE, A COMPARISON
BETWEEN EXPENSES INCURRED TO DATE AND BUDGETED EXPENSES, A TIMELINE ILLUSTRATING
THE REMAINING STEPS TO BE TAKEN TO COMPLETION, AND PROJECTED EXPENSES TO BE
INCURRED TO COMPLETION;


(M)          CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL AND OTHER REPORTS
AND NOTICES TO THE CMBS LENDER UNDER THE CMBS DOCUMENTS OR ANY OTHER HOLDER OF
INDEBTEDNESS, A COPY OF ALL SUCH FINANCIAL AND OTHER REPORTS AND NOTICES SO
DELIVERED; AND


(N)           SUCH ADDITIONAL INFORMATION AS THE MAJORITY HOLDERS MAY FROM TIME
TO TIME REASONABLY REQUEST REGARDING THE FINANCIAL AND BUSINESS AFFAIRS,
OPERATIONS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES.

Section 7.8  Notices.  In addition to any other notices required hereunder, the
Company shall notify each Mezzanine Investor, in writing, of the following
matters at the following times (except that in the case of clause (a), the
Company shall notify all Mezzanine Investors):


(A)           IMMEDIATELY AFTER BECOMING AWARE OF THE EXISTENCE OF ANY “
DEFAULT” OR ANY “EVENT OF DEFAULT” UNDER THE CMBS DOCUMENTS OR ANY INDEBTEDNESS;


(B)           IMMEDIATELY AFTER BECOMING AWARE THAT (I) ANY MANAGER HAS
TERMINATED A MANAGEMENT AGREEMENT OR OTHERWISE CEASED ACTING AS MANAGER, OR
(II) ANY LEASING MANAGER HAS TERMINATED A LEASING SERVICES AGREEMENT, OR HAS
OTHERWISE CEASED MANAGING SUCH PORTIONS OF THE PREMISES OR (III) THE PLANET
HOLLYWOOD LICENSE AGREEMENT HAS BEEN TERMINATED;

34


--------------------------------------------------------------------------------



(C)           PROMPTLY AFTER RECEIVING NOTICE (BUT IN NO EVENT LATER THAN FIVE
DAYS AFTER THE EARLIER OF (I) RECEIVING SUCH NOTICE OR (II) THE OCCURRENCE OF
ANY SUCH CHANGE) OF A CHANGE IN THE COMPOSITION OF THE MEMBERS OR OTHER EQUITY
HOLDERS OF THE INVESTOR GROUP;


(D)           PROMPTLY AFTER RECEIVING NOTICE  (BUT IN NO EVENT LATER THAN FIVE
DAYS AFTER THE EARLIER OF (I) RECEIVING SUCH NOTICE OR (II) THE OCCURRENCE OF
ANY SUCH CHANGE) OF ANY CHANGE IN THE COMPOSITION OF THE GOVERNING BODY THAT
MANAGES THE OPERATIONS OF THE COMPANY OR ITS SUBSIDIARIES;


(E)           WITHIN FIVE BUSINESS DAYS AFTER BECOMING AWARE OF:

(I)            ANY MATERIAL ADVERSE CHANGE IN THE PROPERTY, BUSINESS,
OPERATIONS, OR CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY
AND ITS SUBSIDIARIES TAKEN AS A WHOLE (INCLUDING, WITHOUT LIMITATION ANY
CASUALTY EVENT);

(II)           ANY PENDING ACTION, PROCEEDING, OR COUNTERCLAIM (OR ACTION,
PROCEEDING OR COUNTERCLAIM THAT HAS BEEN THREATENED IN WRITING) BY ANY PERSON,
OR ANY PENDING OR THREATENED INVESTIGATION BY A GOVERNMENTAL AUTHORITY, WHICH IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;

(III)          ANY PENDING OR THREATENED STRIKE, WORK STOPPAGE, MATERIAL UNFAIR
LABOR PRACTICE CLAIM, OR OTHER MATERIAL LABOR DISPUTE WHICH IS REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT;

(IV)          ANY VIOLATION OF ANY LAW, STATUTE, REGULATION, OR ORDINANCE OF A
GOVERNMENTAL AUTHORITY APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY, WHICH IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; AND

(V)           THE FACT THAT THE COMPANY OR ANY SUBSIDIARY HAS MATERIALLY
VIOLATED ANY ENVIRONMENTAL LAWS OR THAT ITS COMPLIANCE IS BEING INVESTIGATED IN
RESPECT OF AN ALLEGED MATERIAL FAILURE TO COMPLY WITH ANY ENVIRONMENTAL LAW.


(F)            NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE COMPANY CHANGING ITS
NAME OR THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE OR ITS JURISDICTION OF
ORGANIZATION OR FORMATION;


(G)           WITHIN FIVE (5) DAYS OF THE COMPANY’S OR ANY SUBSIDIARIES’ RECEIPT
OR GIVING OF SAME, A COPY OF ANY WRITTEN NOTICE UNDER, PURSUANT TO OR IN
CONNECTION WITH ANY LEASE OR MATERIAL OPERATING AGREEMENT, (I) ALLEGING A
DEFAULT BY THE COMPANY, SUCH SUBSIDIARY OR LESSEE OR ANY OTHER PERSONS
THEREUNDER, (II) SETTING FORTH A CLAIM AGAINST THE COMPANY OR SUCH SUBSIDIARY OR
ANY MANAGER IN AN AMOUNT GREATER THAN $1,500,000 OR (III) EXERCISING A RENEWAL,
EXTENSION, EXPANSION OR TERMINATION OPTION THEREUNDER;


(H)           PROMPTLY UPON RECEIPT OF SAME BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, A COPY OF ANY WRITTEN NOTICE OR OTHER WRITTEN INSTRUMENT WHICH
MIGHT MATERIALLY ADVERSELY AFFECT THE PREMISES, INCLUDING ANY WRITTEN NOTICE
FROM A GOVERNMENTAL AUTHORITY CONCERNING ANY TAX OR SPECIAL ASSESSMENT, OR ANY
WRITTEN NOTICE OF ANY CHANGE IN OR ALLEGED VIOLATION OF ANY ZONING ORDINANCE,
FIRE ORDINANCE, BUILDING CODE PROVISION, OR OTHER LEGAL REQUIREMENT AFFECTING
THE PREMISES;

 

35


--------------------------------------------------------------------------------


 


(I)            WITHIN 30 DAYS AFTER THE END OF EACH QUARTER, ANY SALES AND OTHER
DISPOSITIONS OF PROPERTY PERMITTED BY THE CMBS DOCUMENTS, CONSUMMATED DURING
SUCH QUARTERLY PERIOD; AND


(J)            THREE BUSINESS DAYS PRIOR TO ENTERING INTO ANY MERGER PERMITTED
UNDER THE CMBS DOCUMENTS.

Each notice given under this Section 7.8 shall describe the subject matter
thereof in reasonable detail and shall set forth the action that the Company has
taken or proposes to take with respect thereto.

Section 7.9  Existence, Good Standing and Legal Requirements.


(A)           THE COMPANY WILL, AND WILL CAUSE ITS SUBSIDIARIES TO, MAINTAIN ITS
CORPORATE OR LIMITED LIABILITY COMPANY, AS APPLICABLE, EXISTENCE AND ITS
QUALIFICATION AND GOOD STANDING IN NEVADA AND ALL OTHER STATES NECESSARY TO
CONDUCT THE BUSINESS AND OWN ITS PROPERTY, AND SHALL OBTAIN AND TAKE ALL ACTIONS
WHICH MAY BE REQUIRED TO PRESERVE, RENEW AND EXTEND PERMITS (INCLUDING, WITHOUT
LIMITATION, ANY PERMITS OR AUTHORIZATIONS RELATING TO THE SALE OF ALCOHOL),
FRANCHISES AND GOVERNMENTAL AUTHORIZATIONS NECESSARY TO CONDUCT THE BUSINESS AND
OWN ITS PROPERTY AND TO OPERATE AND MAINTAIN THE PREMISES IN ACCORDANCE WITH
THIS AGREEMENT, THE CMBS DOCUMENTS, THE MANAGEMENT AGREEMENT (IF ANY), THE
LEASING SERVICES AGREEMENT (IF ANY), AND ANY OTHER MATERIAL OPERATING
AGREEMENTS, IN EACH CASE EXCEPT TO THE EXTENT, OTHER THAN WITH RESPECT TO
CORPORATE OR LIMITED LIABILITY COMPANY, AS APPLICABLE, EXISTENCE, THAT THE
FAILURE TO MAINTAIN THE FOREGOING IS NOT REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.  THE COMPANY SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, COMPLY
WITH ALL LAWS, RULES, REGULATIONS AND GOVERNMENTAL ORDERS (WHETHER FEDERAL,
STATE OR LOCAL) (INCLUDING, WITHOUT LIMITATION, ALL GAMING LAWS) APPLICABLE TO
THE OPERATION OF SUCH BUSINESSES WHETHER NOW IN EFFECT OR HEREAFTER ENACTED
(INCLUDING, WITHOUT LIMITATION, ALL APPLICABLE LAWS, RULES, REGULATIONS AND
GOVERNMENTAL ORDERS PROMULGATED BY ANY GAMING AUTHORITY AND ALL THOSE RELATING
TO PUBLIC AND EMPLOYEE HEALTH AND SAFETY AND ALL ENVIRONMENTAL LAWS) AND WITH
ANY AND ALL OTHER APPLICABLE LAWS, RULES, REGULATIONS AND GOVERNMENTAL ORDERS,
EXCEPT TO THE EXTENT WHERE SUCH NONCOMPLIANCE IS NOT REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


(B)           THE COMPANY AND ITS SUBSIDIARIES SHALL HAVE THE RIGHT, IN GOOD
FAITH, TO CONTEST BY APPROPRIATE LEGAL PROCEEDINGS, AFTER NOTICE TO THE MAJORITY
HOLDERS, THE VALIDITY OF ANY LEGAL REQUIREMENT AND TO POSTPONE THE COMPLIANCE
THEREWITH, PROVIDED THAT (I) SUCH CONTEST SHALL OPERATE TO PREVENT THE
ENFORCEMENT THEREOF, (II) SUCH CONTEST SHALL BE PROMPTLY AND DILIGENTLY
PROSECUTED BY AND AT THE EXPENSE OF THE COMPANY OR ITS SUBSIDIARIES,
(III) NEITHER THE COMPANY, ANY OF ITS SUBSIDIARIES NOR THE MEZZANINE INVESTORS
SHALL SUFFER OR WOULD BE THE SUBJECT OF ANY CIVIL OR CRIMINAL LIABILITIES,
PENALTIES OR SANCTIONS, (IV) THE COMPANY AND ITS SUBSIDIARIES SHALL COMPLY WITH
SUCH CONTESTED LEGAL REQUIREMENT IF AT ANY TIME ALL OR ANY PART OF THE PREMISES
SHALL BE IN DANGER OF BEING FORECLOSED, SOLD, FORFEITED, OR OTHERWISE LOST OR
MATERIALLY IMPAIRED OR IF SUCH CONTEST SHALL BE DISCONTINUED, (V) THE COMPANY
SHALL AGREE TO INDEMNIFY AND HOLD HARMLESS THE MEZZANINE INVESTORS FROM AND
AGAINST ANY LIABILITY AND CLAIMS ARISING OUT OF THE POSTPONEMENT OF THE
COMPLIANCE WITH SUCH LEGAL REQUIREMENT, AND (VI) THE COMPANY SHALL, PRIOR TO
COMMENCING ANY SUCH PROCEEDINGS, FURNISH PROOF REASONABLY SATISFACTORY TO THE
MAJORITY HOLDERS THAT IT HAS ESTABLISHED A RESERVE ACCOUNT IN AN AMOUNT NOT LESS
THAN THE AMOUNT OF ANY PENALTIES, INCLUDING INTEREST AND ADDITIONAL CHARGES
WHICH MAY BE INCURRED AS A RESULT OF SUCH CONTEST OR HAS

36


--------------------------------------------------------------------------------



OTHERWISE, TO THE REASONABLE SATISFACTION OF THE MAJORITY HOLDERS, PROVIDED FOR
THE PAYMENT OF SUCH AMOUNTS.

Section 7.10  Election of Directors; Observation Rights.   The Company shall
allow one representative of the Majority Holders, reasonably acceptable to the
Company, to attend and participate, in a non-voting capacity, in all meetings
and other activities of the Governing Bodies of the Company and each of its
Subsidiaries (the “Board Observer”).  The Company shall (i) give the Mezzanine
Investors notice of all such meetings, at the same time as furnished to the
directors of the Company and any of its Subsidiaries, (ii) pay the reasonable
out-of-pocket costs and expenses of the Board Observer in connection with
attendance at such meetings or other activities, (iii) provide to the Board
Observer all notices, documents and information furnished to the directors of
each of the Company and its Subsidiaries whether at or in anticipation of a
meeting, an action by written consents or otherwise, at the same time furnished
to such directors, (iv) notify the Board Observer and permit the Board Observer
to participate by telephone in, emergency meetings of such Governing Body and
all such committees thereof, as the case may be, (v) provide the Board Observer
copies of the minutes of all such meetings at the time such minutes are
furnished to the Governing Body or committee thereof of the Company and it
Subsidiaries, and (vi) cause regularly-scheduled meetings of the Governing Body
of each of the Company and its Subsidiaries to be held no less frequently than
quarterly, with at least four (4) meetings per year held in person (including by
teleconference). Subject to Gaming Authority approval (as required) and no
violation of the Gaming Laws, the Majority Holders shall be entitled to elect
one (1) director to the Governing Body of the Company and each of its
Subsidiaries hereunder (“Majority Holder Nominee”), and the Company shall take
all such action under its Articles of Organization, by-laws and other
organizational documents necessary to effect the appointment and election of the
Majority Holder Nominee to the Governing Body, and the Member agrees to vote all
of its Interests having voting power (and any other Interests over which they
exercise voting control) in connection with the election of directors and to
take such other actions as are necessary so as to elect and continue in office
as directors such Persons for so long as such holders are otherwise entitled to
the right to appoint the Majority Holder Nominee and the Board Observer under
this Section 7.10. All committees of the Governing Body of the Company and each
of its Subsidiaries shall include at least one Majority Holder Nominee.


SECTION 7.11  CMBS GUARANTEES; REIMBURSEMENTS.


(A)           IF EQUITYCO OR ANY OTHER GUARANTOR OF THE CMBS FACILITY OR ANY
INDEBTEDNESS THAT REFINANCES OR REPLACES THE CMBS FACILITY, IN WHOLE OR IN PART
(THE “PARENT GUARANTORS”) INCUR ANY OBLIGATION PURSUANT TO SUCH GUARANTEES (A
“PARENT GUARANTEES”), THE COMPANY AND THE PARENT GUARANTORS AGREE THAT THE SOLE
RECOURSE OF THE PARENT GUARANTORS TO EQUITYCO, THE COMPANY AND THEIR RESPECTIVE
SUBSIDIARIES WILL BE THE RIGHT OF SUCH PARENT GUARANTORS TO RECEIVE ADDITIONAL
COMMON INTERESTS IN THE COMPANY OF THE TYPE AUTHORIZED AND ISSUED AS OF THE DATE
HEREOF IN SATISFACTION OF ANY OBLIGATIONS INCURRED BY THE PARENT GUARANTORS
PURSUANT TO THE PARENT GUARANTEES; PROVIDED, THAT SUCH ADDITIONAL COMMON
INTERESTS ISSUED TO THE PARENT GUARANTORS SHALL NOT BE DILUTIVE TO THE
PERCENTAGE INTEREST OF ANY MEZZANINE INVESTOR, AND THE NUMBER OF WARRANT
INTERESTS (AS DEFINED IN THE WARRANTS) ISSUABLE UPON EXERCISE OR CONVERSION OF
THE WARRANT BY SUCH MEZZANINE INVESTOR SHALL BE INCREASED BY THE NUMBER OF UNITS
OF ADDITIONAL EQUITY INTERESTS AS IS NECESSARY TO MAINTAIN AT LEAST THE SAME
PERCENTAGE INTEREST OF SUCH MEZZANINE INVESTOR IN THE COMPANY AND, INDIRECTLY,
IN ITS SUBSIDIARIES, THAT SUCH MEZZANINE

37


--------------------------------------------------------------------------------



INVESTOR’S WARRANT REPRESENTED IMMEDIATELY PRIOR TO SUCH ISSUANCE TO THE PARENT
GUARANTORS.  THE LIMITATIONS SET FORTH IN THIS PARAGRAPH SHALL APPLY EQUALLY TO
ANY ISSUANCE OF INTERESTS BY THE COMPANY IN EXCHANGE FOR A CAPITAL CONTRIBUTION
MADE BY ANY PERSON IN LIEU OF A PAYMENT BY THE PARENT GUARANTORS ON THE PARENT
GUARANTEES, WHETHER OR NOT A DEMAND HAS BEEN MADE UNDER THE PARENT GUARANTEES.


(B)           IN NO EVENT SHALL THE PARENT GUARANTORS AND THEIR AFFILIATES
RECEIVE IN EXCESS OF $2 MILLION IN THE AGGREGATE IN ANY FISCAL YEAR FOR
PROVIDING THE PARENT GUARANTEES AND MANAGEMENT, CONSULTING AND ADVISORY SERVICES
TO EQUITYCO AND ITS SUBSIDIARIES.

Section 7.12  Costs, Expenses and Taxes.  The Company agrees to pay all
reasonable out-of-pocket costs and expenses of the Mezzanine Investors
(including reasonable legal fees of one general legal counsel to the Mezzanine
Investors and one Nevada counsel to the Mezzanine Investors) in connection with
the preparation, execution and delivery of this Agreement, the Warrants, the
other Restructuring Documents and any other instruments and documents to be
delivered hereunder, and in connection with the consummation of the transactions
contemplated hereby and thereby, as well as all reasonable out-of-pocket costs
and expenses incurred by the Mezzanine Investors in connection with the
amendment, waiver (whether or not such amendment or waiver becomes effective) or
enforcement of this Agreement, the Warrants, the other Restructuring Documents,
and other instruments and documents to be delivered hereunder and thereunder. 
In addition, the Company agrees to pay (a) any and all stamp and other similar
Taxes (expressly excluding income and capital gain taxes) payable or determined
to be payable by any Mezzanine Investor in connection with the execution and
delivery of this Agreement, the Warrants, the other Restructuring Documents, and
the other instruments and documents to be delivered hereunder or thereunder, (b)
the expenses of preparing Warrants from time to time in connection with
exchanges, replacements and transfers of Warrants, and (c) the expenses of
delivering copies of Restructuring Documents to Mezzanine Investors.

Section 7.13  Indemnification.  In addition to the payment of expenses pursuant
to Section 7.12, whether or not the transactions contemplated by this Agreement
shall be consummated, the Company, EquityCo and each of their Subsidiaries
(collectively, the “Indemnitors”) agree, jointly and severally, to indemnify,
pay and hold each of the Mezzanine Investors and the partners, members,
officers, directors, employees, beneficiaries, customers, attorneys and agents
of each of the Mezzanine Investors (collectively, the “Indemnitees”) harmless
from and against, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitees shall be designated a party thereto), which may be imposed on,
incurred by, or asserted against such Indemnitee, in any manner relating to or
arising out of (i) this Agreement, the Securities, and the other Restructuring
Documents and all other matters related thereto or in connection therewith, (ii)
the violation of any securities law by the Indemnitors in connection with or
otherwise affecting the transactions contemplated by this Agreement, unless the
violation resulted from a breach by such Indemnitee of its representations
contained in Section 2.1, (iii) the failure of any of the parties (other than
the Indemnitees) to the Restructuring Documents to comply with any law, rule or
regulation applicable to the transactions contemplated thereby or (iv)
violations of any Environmental Law by the Indemnitors with respect to the
Premises (the “Indemnified Liabilities”); provided that the Indemnitors shall
have

38


--------------------------------------------------------------------------------


no obligation to any Indemnitee hereunder with respect to (a) Indemnified
Liabilities which are determined by a final court decision or arbitral award to
have resulted from the gross negligence or willful misconduct of that Indemnitee
or (b) any intentional violation of the Gaming Laws by an Indemnitee.  To the
extent that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, the Company shall contribute the maximum portion which it is permitted
to pay and satisfy under Applicable Law, to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them.  The
provisions of this Section 7.13 will survive the termination of this Agreement
and the issuance of the Warrant Interests unless agreed in writing by the
applicable Indemnitors and each affected Indemnitee.

ARTICLE VIII NEGATIVE COVENANTS OF THE COMPANY AND THE MEMBER

The Company and the Member shall not, and shall not permit any of their
Subsidiaries to:

Section 8.1  Transactions with Affiliates.  Except as set forth below or as
otherwise permitted hereunder, other than existing on the Closing Date and as
described on Schedule 8.1 annexed hereto, sell, transfer, distribute, or pay any
money or Property to any Affiliate, or lend or advance money or Property to any
Affiliate, or invest in (by capital contribution or otherwise) or purchase or
repurchase any stock or indebtedness, or any Property, of any Affiliate, or
become liable on any guaranty of the indebtedness, dividends, or other
obligations of any Affiliate other than (i) transactions that are not material
to the Company and its Subsidiaries; (ii) customary and reasonable fees,
indemnities and reimbursements may be paid to officers and directors of the
Company and its Subsidiaries; (iii) the employment, noncompetition or
confidentiality agreements with employees in the ordinary course of business;
(iv) management fees paid to any Manager, and license and/or franchise fees paid
by OpBiz to Planet Hollywood pursuant to the Planet Hollywood License Agreement
(subject to the terms of the Amended and Restated License Subordination
Agreement dated as of the date hereof and entered into among the Mezzanine
Investors, Planet Hollywood International, Inc., Planet Hollywood Memorabilia,
Inc. and OpBiz); or (v) loans or advances made to employees to fund moving and
travel expenses and the exercise price of options granted under employment
agreements or stock option plans or agreements not to exceed $400,000
outstanding at any time.

Section 8.2  Business Conducted.  Engage, directly or indirectly, in any line of
business other than that directly relates to the Premises or reasonably
incidental thereto.  The Company shall not discontinue the operation of the
Premises or any material portion thereof without the prior written consent of
the Majority Holders, which consent shall not be unreasonably withheld or
delayed.

Section 8.3  Tax Classification.  Take any action, or permit any Person to take
any action which would result in the Company not being classified as an
association taxable as a corporation for federal tax purposes.

Section 8.4  Limitations on Incurrence of Indebtedness and Issuance of
Interests.  Notwithstanding any provision of this Agreement to the contrary, no
Indebtedness shall be incurred by EquityCo or any of its Subsidiaries and no
additional Interests in the Company

39


--------------------------------------------------------------------------------


shall be issued to any Person, until such time as at least $50 million in cash 
is contributed to the Company (the “Minimum Equity Contribution”) for common
Interests of the type authorized and issued as of the date hereof.  In no event
shall the Interests issuable in respect of the Minimum Equity Contribution be
dilutive to the percentage interest of any Mezzanine Investor, and in connection
with any such issuance the number of Warrant Interests (as defined in the
Warrants) issuable upon exercise or conversion of the Warrant by such Mezzanine
Investor shall be increased by the number of units of additional Equity
Interests as is necessary to maintain at least the same percentage interest of
such Mezzanine Investor in the Company and, indirectly, in its Subsidiaries,
that such Mezzanine Investor’s Warrant represented immediately prior to the
Minimum Equity Contribution.  Upon request of any Mezzanine Investor, the
Company shall deliver a certificate of an Approved Officer confirming the
adjustment to the Warrant.  The requirement to make a Minimum Equity
Contribution shall be reduced by, on a dollar-for-dollar basis, by (a) the net
proceeds received by the Company in a Qualified Public Offering,  (b) the fair
market value of any common Interests issued by the Company in satisfaction of
any obligations incurred by the Parent Guarantors pursuant to the Parent
Guarantees, and (c) the net proceeds received by the Company in exchange for an
issuance of common Interests on market terms in which third parties contribute
at least half of the capital invested at a gross equity valuation of the Company
and its Subsidiaries of at least $200 million.


ARTICLE IX - MISCELLANEOUS PROVISIONS

Section 9.1  Survival of Covenants.  Each of the parties hereto agrees that each
covenant and agreement made by it in this Agreement or in any certificate,
instrument or other document delivered pursuant to this Agreement is material,
shall be deemed to have been relied upon by the other parties and shall remain
operative and in full force and effect after the date hereof regardless of any
investigation.  This Agreement shall not be construed so as to confer any right
or benefit upon any Person other than the parties hereto and their respective
successors and permitted assigns to the extent contemplated herein.

Section 9.2  Legends on Securities.  The Company and the Securityholders
acknowledge and agree that the following legends shall be typed on each
certificate evidencing any of the securities subject hereto held at any time by
any of the Securityholder:

THE SECURITIES REPRESENTED HEREBY AND THE UNDERLYING SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES OR BLUE SKY
LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
ASSIGNED EXCEPT (1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH
SECURITIES THAT IS EFFECTIVE UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT RELATING TO THE
DISPOSITION OF SECURITIES,

40


--------------------------------------------------------------------------------


(2) IN ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE SKY LAWS AND (3) IN
ACCORDANCE WITH APPLICABLE STATE GAMING LAWS AND REQUIREMENTS AND RESTRICTIONS
IMPOSED BY THE NEVADA GAMING COMMISSION.

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE PROVISIONS OF A CERTAIN
AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT, DATED AS OF NOVEMBER 30, 2006,
INCLUDING CERTAIN RESTRICTIONS ON TRANSFER SET FORTH THEREIN.  A COMPLETE AND
CORRECT COPY OF SUCH AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL
OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST AND WITHOUT
CHARGE.

WHEN THE LIMITED LIABILITY COMPANY ISSUING THE OWNERSHIP INTEREST REPRESENTED BY
THIS CERTIFICATE HAS BEEN LICENSED BY OR REGISTERED WITH THE NEVADA GAMING
COMMISSION, THE PURPORTED SALE, ASSIGNMENT, TRANSFER, PLEDGE, GRANTING OF ANY
OPTION TO PURCHASE OR OTHER DISPOSITION OF SUCH INTEREST SHALL BE INEFFECTIVE
UNLESS APPROVED IN ADVANCE BY THE NEVADA GAMING COMMISSION.  IF AT ANY TIME THE
NEVADA GAMING COMMISSION FINDS THAT A MEMBER IS UNSUITABLE TO HOLD SUCH
INTEREST, THE COMPANY SHALL REDEEM THE MEMBER’S INTEREST ON THE TERMS PROVIDED
IN THE AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT DATED AS OF NOVEMBER 30,
2006 OR THE COMPANY’S OPERATING AGREEMENT.  BEGINNING ON THE DATE WHEN THE
NEVADA GAMING COMMISSION SERVES NOTICE OR A DETERMINATION OF UNSUITABILITY
PURSUANT TO APPLICABLE LAW UPON THE COMPANY, IT SHALL BE UNLAWFUL FOR THE
UNSUITABLE MEMBER (A) TO RECEIVE ANY DIVIDEND OR INTEREST OR ANY PAYMENT OR
DISTRIBUTION OF ANY KIND, INCLUDING OF ANY SHARE OF THE DISTRIBUTION OF PROFITS
OR CASH OR ANY OTHER PROPERTY, OR PAYMENTS UPON DISSOLUTION, FROM THE COMPANY,
OTHER THAN A RETURN OF CAPITAL AS REQUIRED ABOVE; (B) TO EXERCISE DIRECTLY OR
THROUGH ANY PROXY, TRUSTEE OR NOMINEE ANY VOTING RIGHT CONFERRED BY THE MEMBER’S
INTEREST IN THE COMPANY; (C) TO PARTICIPATE IN THE MANAGEMENT OF THE COMPANY; OR
(D) TO RECEIVE ANY REMUNERATION IN ANY FORM FROM THE COMPANY OR FROM ANY COMPANY
HOLDING A GAMING LICENSE FOR SERVICES RENDERED OR OTHERWISE.

41


--------------------------------------------------------------------------------


Section 9.3  Amendment and Waiver.  Any party may waive any provision hereof
intended for its benefit in writing.  No failure or delay on the part of any
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof.  The remedies provided for herein are cumulative and are not
exclusive of any remedies that may be available to any party hereto at law or in
equity or otherwise.  This Agreement may be amended with the prior written
consent of each of (a) the Company, (b) the Majority Holders, and (c) the
Member; provided however, that no amendment or waiver of Section 3.1
(restrictions on transfer), Section 3.2 (co-sale option), Section 3.3
(drag-along obligations), Section 3.5 (assignment), Section 4.1 (right to
participate), Section 4.2 (assignment) or Section 5.6 (indemnification;
contribution),  Section 7.1 (additional debt), Section 7.3 (put right), this
Section 9.3 (amendment and waiver), or Section 8.14 (term), shall be effective
against any Mezzanine Investor that is adversely affected by such amendment or
waiver and that does not consent to such amendment or waiver; provided, further,
no amendment or waiver of this Agreement shall be effective against any party
that is adversely affected by such amendment or waiver unless such party
consents to such amendment or waiver.

Section 9.4  Notices.  All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given, delivered and
received (a) if delivered personally or (b) if sent by facsimile, registered or
certified mail (return receipt requested) postage prepaid, or by courier
guaranteeing next day delivery, in each case to the party to whom it is directed
at the following addresses (or at such other address for any party as shall be
specified by notice given in accordance with the provisions hereof, provided
that notices of a change of address shall be effective only upon receipt
thereof).  Notices delivered personally shall be effective on the day so
delivered, notices sent by registered or certified mail shall be effective three
days after mailing, notices sent by facsimile shall be effective when receipt is
acknowledged, and notices sent by courier guaranteeing next day delivery shall
be effective on the earlier of the second Business Day after timely delivery to
the courier or the day of actual delivery by the courier:

If to the Company:

 

MezzCo, L.L.C. .

 

 

c/o OpBiz, L.L.C

 

 

3667 Las Vegas Boulevard South

 

 

Las Vegas, NV 89109

 

 

Attention: Joshua Revitz c/o Debbie Faint

 

 

Facsimile No.: (702) 785-5080

 

 

 

With a copy to:

 

Greenberg Traurig LLP

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Attention: Joseph Kishel, Esq.

 

 

Facsimile No.: (212) 801-6400

 

 

 

 

 

Bay Harbour Management, L.C.

 

 

885 Third Avenue, 34th Floor

 

 

New York, New York 10022

 

 

Attention: Joshua Revitz

 

 

Facsimile No.: (212) 371-7497

 

 

 

 

42


--------------------------------------------------------------------------------


 

If to any Mezzanine Investor:

 

To the address specified on the signature page hereto for such

 

 

Mezzanine Investor

 

 

 

With a copy to:

 

Proskauer Rose LLP

 

 

One International Place

 

 

Boston, MA 02110

 

 

Attention: Stephen A. Boyko, Esq.

 

 

Facsimile No.: (617) 526-9899

 

 

 

If to the Member:

 

At such address is as found in the Company’s records

 

 

 

With a copy to:

 

Greenberg Traurig LLP

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Attention: Joseph Kishel, Esq.

 

 

Facsimile No.: (212) 801-6400

 

Section 9.5  Headings.  The Article and Section headings used or contained in
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

Section 9.6  Counterparts; Facsimiles.  This Agreement may be executed in one or
more counterparts and by the parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which
together shall be deemed to constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission shall be deemed an
original signature hereto.

Section 9.7  Remedies; Severability.  It is specifically understood and agreed
that any breach of the provisions of this Agreement by any Person subject hereto
will result in irreparable injury to the other parties hereto, that the remedy
at law alone will be an inadequate remedy for such breach, and that, in addition
to any other legal or equitable remedies which they may have, such other
parties, to the extent permitted by law, shall be entitled to equitable relief
(including, without limitation, specific performance) without any requirement as
to the posting of any bond or other indemnity securing such remedy, and the
Company may refuse to recognize any unauthorized Transferee as one of its
members for any purpose, including, without limitation, for purposes of dividend
and voting rights, until the relevant party or parties have complied with all
applicable provisions of this Agreement.

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.

Section 9.8  Entire Agreement; No Conflict.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be complete and
exclusive

43


--------------------------------------------------------------------------------


statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  Except as specifically provided herein or
in the other Restructuring Documents, this Agreement and the other agreements
specifically contemplated hereby (including the exhibits hereto and thereto)
supersede all prior agreements and understandings between the parties with
respect to such subject matter, including the Original Investor Rights Agreement
and the Original Warrants (each of which is being amended and restated as of the
date hereof).

Section 9.9  Adjustments.  All references to unit prices and amounts herein
shall be equitably adjusted to reflect splits, dividends, recapitalizations and
similar changes affecting the capital interests of the Company.

Section 9.10  Law Governing.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New York (without
giving effect to principles of conflicts of law).  Each party also waives trial
by jury in any action relating to this Agreement.  Notwithstanding the
foregoing, matters of law in this Agreement that are  (x) related to gaming in
Nevada shall be governed by the Gaming Laws and (y) related to limited liability
companies organized under Nevada law shall be governed by applicable provisions
of Nevada law.

Section 9.11  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto as contemplated herein, and any successor to the Company by way
of merger or otherwise shall specifically agree to be bound by the terms hereof
as a condition of such successor.  The rights of the Mezzanine Investors
hereunder shall be assignable to Transferees of their Securities as contemplated
herein.

Section 9.12  Consent to Jurisdiction; Waiver of Jury Trial.

THE COMPANY, EACH SECURITYHOLDER AND EACH OTHER PARTY HERETO AGREE THAT NONE OF
THEM NOR ANY TRANSFEREE, ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER ACTION BASED UPON OR ARISING
OUT OF, THIS AGREEMENT OR THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG ANY
OF THEM, OR (B) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW,
THE COMPANY, EACH SECURITYHOLDER AND EACH OTHER PARTY HERETO HEREBY WAIVES ANY
RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE
PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE
PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY DISCUSSED BY THE COMPANY, EACH
SECURITYHOLDER AND EACH OTHER PARTY HERETO WITH THEIR RESPECTIVE COUNSEL, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.  NO PARTY HERETO  HAS AGREED
WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH
WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

44


--------------------------------------------------------------------------------


THE COMPANY, EACH SECURITYHOLDER AND EACH OTHER PARTY HERETO IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE
STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OF THE SECURITIES.  TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE COMPANY, EACH SECURITYHOLDER AND
EACH OTHER PARTY HERETO IRREVOCABLY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 9.13  No Third Party Beneficiaries.  Except as expressly provided
herein, no person not a party hereto shall have any rights under this Agreement.

Section 9.14  Non-Disclosure.  Each Securityholder covenants and agrees that it
and any of its Affiliates, shareholders, partners, members, managers, directors,
and each of their respective employees, attorneys, advisors and other
representatives (each a “Securityholder Party”) shall hold in strict confidence
(except as otherwise required by Applicable Law), and not use for any purpose or
in any manner other than pursuant to the transactions contemplated by this
Agreement and the other Restructuring Documents, any confidential, proprietary
or material non-public information obtained from the Company, any Subsidiary,
any member of the Investor Group or any of their respective Subsidiaries or
Affiliates, or from any other Securityholder in connection with this Agreement
or any other Restructuring Document (collectively, “Confidential Information”);
provided that information generally known in the gaming industry based on
information received from Persons who had a right to disclose the same to such
Securityholder shall not be (and shall not be deemed to be) Confidential
Information hereunder.  Each Securityholder shall not, and shall cause each
Securityholder Party not to, disclose any Confidential Information obtained by
such Person; provided, however, each Securityholder may disclose such
Confidential Information (a) to its examiners, Affiliates (including partners,
members and other investors in such Securityholder), outside auditors, counsel
and other professional advisors, (b) to any Securityholder or to any prospective
holder of Securities that is not a Competitor, provided that such prospective
holder is obligated to maintain the confidentiality thereof, (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process and (d) to protect, enforce or define such Securityholder’s rights
with respect to the Restructuring Documents (but not to a Competitor).  In no
event shall any Securityholder be obligated to return any materials furnished by
the Company.

Section 9.15  Term.  Except for Articles III and IV hereof, which terminate as
provided therein, this Agreement shall remain in effect until the earlier to
occur of (i) such time as the parties hereto agree in writing and (ii) with
respect to any Mezzanine Investor, such time as such Mezzanine Investor is no
longer a holder of any Securities; provided, however, that any provision with
respect to the payment of expenses or indemnification obligations of any party,
and the provisions of Article IX hereof, shall survive the termination of this
Agreement.

 

45


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Investor Rights
Agreement to be duly executed as of the date first set forth above.

 

THE COMPANY:

 

 

 

 

 

MezzCo, L.L.C.,

 

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

MEMBER:

 

 

 

 

 

EquityCo, L.L.C.,

 

 

a Nevada limited liability company

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------


SOLELY TO ACKNOWLEDGE AND AGREE TO

THE PROVISIONS OF SECTION 2.1, SECTION 3.2(f), SECTION 4.2, SECTION 5.2, SECTION
5.10, SECTION 7.1 AND SECTION 7.5

BH/RE, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

Douglas P. Teitelbaum

 

 

Title:

Manager

 

 

 

 

 

 

By:

 

 

 

Name:

Robert Earl

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

SOLELY TO ACKNOWLEDGE AND AGREE TO

THE PROVISIONS OF  SECTION 2.1, SECTION 3.2(f), AND SECTION 5.2:

 

Douglas P. Teitelbaum, individually

 

 

 

 

 

 

 

Robert Earl, individually

 


--------------------------------------------------------------------------------


 

MEZZANINE INVESTORS:

 

 

 

 

POST TOTAL RETURN MASTER FUND, L.P.

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its General

 

 

 

Partner

 

 

 

 

 

 

By:

 

 

 

 

Name:  Lawrence A. Post

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

Address for notices

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

 

 

 

POST DISTRESSED MASTER FUND, L.P.

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its General

 

 

 

Partner

 

 

 

 

 

 

By:

 

 

 

 

Name:  Lawrence A. Post

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

Address for notices

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

STATE OF SOUTH DAKOTA RETIREMENT

 

 

SYSTEM FUND

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized

 

 

 

Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:  Lawrence A. Post

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 


--------------------------------------------------------------------------------


 

 

DB DISTRESSED OPPORTUNITIES MASTER

 

 

PORTFOLIO, LTD.

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized

 

 

 

Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:  Lawrence A. Post

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

MW POST PORTFOLIO FUND, LTD.

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized

 

 

 

Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:  Lawrence A. Post

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

THE OPPORTUNITY FUND, LLC

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized

 

 

 

Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:  Lawrence A. Post

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 


--------------------------------------------------------------------------------


 

 

HFR DS OPPORTUNITY MASTER TRUST

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized

 

 

 

Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:  Lawrence A. Post

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

POST HIGH YIELD, L.P.

 

 

 

 

 

By:

Post Advisory Group, LLC, its General

 

 

 

Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:  Lawrence A Post

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

Address for notice:

 

 

c/o Post Advisory Group, LLC

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

POST BALANCED FUND, L.P.

 

 

 

 

 

By:

Post Advisory Group, LLC, its General

 

 

 

Partner

 

 

 

 

 

 

By:

 

 

 

 

Name:  Lawrence A Post

 

 

 

Title:   Chief Investment Officer

 

 

 

 

 

 

Address for notice:

 

 

c/o Post Advisory Group, LLC

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

SPHINX DISTRESSED FUND SPC, a Cayman Islands company (in

 

 

Official Liquidation pursuant to an Order of the Grand Court dated

 

 

28 July 2006)

 

 

 

 

 

 

 

 

 

 

 

By: Kenneth Krys

 

 

Title: Joint Official Liquidator

 

 

 

 

 

 

 

 

 

 

 

By: Christopher Stride

 

 

Title: Joint Official Liquidator

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

CANPARTNERS INVESTMENTS IV, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for notices under Section 9.4:

 

c/o Canyon Capital Advisors, L.L.C.

 

9665 Wilshire Boulevard, Suite 200

 

Beverly Hills, CA 90212


--------------------------------------------------------------------------------


 

CONTINENTAL CASUALTY COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices under Section 9.4:

 

333 South Wabash Avenue – 23 South

 

Chicago, IL 60604


--------------------------------------------------------------------------------


 

JOHN HANCOCK HIGH YIELD FUND

 

 

 

 

 

By:

 

 

 

 

Name: Ismail Gunes

 

 

 

Title:  Vice President Investment Operations

 

 

 

 

 

Address for notices under Section 9.4:

 

101 Huntington Avenue

 

Boston, MA 02199


--------------------------------------------------------------------------------


 

COCHRAN ROAD, LLC

 

 

 

 

 

By:

 

 

 

 

Name: Steven Golub

 

 

 

Title:   Attorney-in-Fact

 

 

 

 

 

Address for notices under Section 9.4:

 

225 Broadway, Suite 1515

 

New York, NY 10007


--------------------------------------------------------------------------------


 

YORK CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

 

 

By:

 

 

 

 

Name: Adam J. Semler

 

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

Address for notices under Section 9.4

 

767 Fifth Avenue, 17th Floor

 

New York, NY 10153


--------------------------------------------------------------------------------


 

 

 

 

JEFFREY D. BENJAMIN

 

 

 

Address for notices under Section 9.4:

 

133 East 64th Street

 

New York, NY 10021

 


--------------------------------------------------------------------------------


 

EXHIBIT A

CMBS Documents


--------------------------------------------------------------------------------


EXHIBIT B

Form of Joinder Agreement

The undersigned hereby agrees, effective as of the date hereof, to become a
party to that certain Amended and Restated Investor Rights Agreement (the
“Agreement”) dated as of November 30, 2006 by and among MezzCo, L.L.C. (the
“Company”) and the parties named therein and for all purposes of the Agreement,
the undersigned shall be included within the term [“Non-Mezz Investor”] [OR]
[“Mezzanine Investor”] (as defined in the Agreement).  The address and facsimile
number to which notices may be sent to the undersigned is as follows:

Facsimile No.

 

 

 

 

 

[NAME OF UNDERSIGNED]


--------------------------------------------------------------------------------


Exhibit C

Pledge Agreement

[Attached]


--------------------------------------------------------------------------------


Exhibit D

Description of the Premises

[Attached]


--------------------------------------------------------------------------------


Schedule 8.1

Transactions with Affiliates

 


--------------------------------------------------------------------------------